EXHIBIT 1
1                                                                      Honorable Ricardo S. Martinez

2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

8     ABDIKARIM KARRANI,
                                                       No.: 2:18-cv-01510-RSM
9                    Plaintiff,
      v.                                               PLAINTIFF’S FIRST INTERROGATORIES
10                                                     AND REQUESTS FOR PRODUCTION TO
      JETBLUE AIRWAYS CORPORATION, a                   DEFENDANT JETBLUE AIRWAYS
11    Delaware corporation,                            CORPORATION AND DEFENDANT
                                                       JETBLUE AIRWAYS CORPORATION’S
12                   Defendant.                        SECOND SUPPLEMENTAL RESPONSES
                                                       THERETO
13

14          JetBlue Airways Corporation (“JetBlue”) supplement their initial responses to Plaintiff’s

     First Interrogatories and First Requests for Production, as follows. These supplemental responses
15
     are based on information reasonably available at this time after a duty diligent search.
16
                                       GENERAL OBJECTIONS
17
            JetBlue objects to the extent that Plaintiff’s instructions purport to impose a duty beyond
18   that imposed by the Federal Rules of Civil Procedure and Local Civil Rules. JetBlue also objects
19   to Plaintiff’s definitions to the extent they are inconsistent with the plain meaning of any

20   particular term. JetBlue specifically objects to the definition of AS7 as being a JetBlue flight.

21   AS7 was the flight Plaintiff originally booked with Alaska Airlines but apparently missed when

     he was delayed during his travels. The JetBlue flight was Flight B263.
22

23    PLAINTIFF’S FIRST INTERROGATORIES AND REQUESTS FOR                          LAW OFFICES OF
      PRODUCTION TO DEFENDANT JETBLUE AIRWAYS                            MILLS MEYERS SWARTLING P.S.
24    CORPORATION AND DEFENDANT JETBLUE AIRWAYS                           1000 SECOND AVENUE, 30TH FLOOR
      CORPORATION’S SECOND SUPPLEMENTAL RESPONSES THERETO                 SEATTLE, WASHINGTON 98104-1064
                                                                              TELEPHONE (206) 382-1000
25    (NO. 2:18-cv-01510-RSM) - 1                                             FACSIMILE (206) 386-7343


26
1           REQUEST FOR PRODUCTION NO. 2: Please produce the personnel file for each

2    employee identified in the prior interrogatory.

3    RESPONSE:

4            Objection. This request is overly broad, unduly burdensome, and seeks information that
     is not pertinent to the issues, disproportionate to the needs of the case and the importance of the
5    requested matters to the litigation, see FRCP 26(b)(1), and unnecessarily invades the reasonable
     privacy interests of JetBlue’s employees. By way of example, this request purports to seek
6    personal and confidential information related to employees’ compensation, payroll data, benefits,
     retirement benefits, insurance, dependents, and other sensitive employment information that has
7
     no relation or relevance to Plaintiff’s claims.
8    FIRST SUPPLEMENTAL RESPONSE:

9           Notwithstanding and without waiving any objections, JetBlue agrees to produce,
     subject to protective order and with sensitive, confidential information redacted (see
10   Privilege Log), the employment file (not including payroll records) of crew member
     Pancerman, attached as JB 000435–000560.
11
            INTERROGATORY NO. 2:                   Please identify and describe any instance in which
12
     a passenger has complained or sent you a complaint since January 1, 2014.
13
     ANSWER:
14
              Objection. This interrogatory is overly broad, unduly burdensome, and expensive, taking
15   into account the needs of the case, the amount in controversy, the importance of the issues at
     stake in the litigation, and the importance of the proposed discovery in resolving the issues
16   because it is not reasonably limited in terms of time, geographic scope, or subject matter. See
     FRCP 26(b)(1). The interrogatory is overly broad and unduly burdensome to the extent it seeks
17   the identification of “any instance” in which any passenger “complained” about any matter. This
     could include an inconceivable number of incidents. To illustrate, with respect to subject matter,
18   this interrogatory is improper because it is not reasonably limited to alleged discrimination-based
     complaints, nor is it limited to complaints regarding passengers removed from flights by law
19   enforcement. As such, this interrogatory is not reasonably limited in terms of time or subject
     matter and is not reasonably calculated to lead to the discovery of admissible evidence. By way
20   of further objection, JetBlue objects to the request that it provide information for the past five
     years as unreasonable, unduly burdensome, and overly broad. Finally, JetBlue objects to the
21   request that it provide information on other complaints as seeking irrelevant information.

22

23    PLAINTIFF’S FIRST INTERROGATORIES AND REQUESTS FOR                          LAW OFFICES OF
      PRODUCTION TO DEFENDANT JETBLUE AIRWAYS                            MILLS MEYERS SWARTLING P.S.
24    CORPORATION AND DEFENDANT JETBLUE AIRWAYS                           1000 SECOND AVENUE, 30TH FLOOR
      CORPORATION’S SECOND SUPPLEMENTAL RESPONSES THERETO                 SEATTLE, WASHINGTON 98104-1064
                                                                              TELEPHONE (206) 382-1000
25    (NO. 2:18-cv-01510-RSM) - 4                                             FACSIMILE (206) 386-7343


26
1           INTERROGATORY NO. 6: Please state your gross and net profits from January 1,

2    2010 to the present.

3    ANSWER:

4            Objection. This request is overly broad, unduly burdensome, and seeks irrelevant
     information because it seeks financial information from 2010. JetBlue further objects to the
5    extent responsive information may be obtained by Plaintiff though public court records or other
     means by which Plaintiff has equal access.
6
            Notwithstanding and without waving any objections, JetBlue directs Plaintiff to the
7    publicly-available financial information available via:

8           https://www.nasdaq.com/symbol/jblu/financials?query=income-statement

9    SUPPLEMENTAL ANSWER:

10           Notwithstanding and without waiving any objections, see
     http://blueir.investproductions.com/investor-relations/financial-information/sec-filings.
11
            REQUEST FOR PRODUCTION NO. 12: Please produce any and all documents
12
     related to your answer to the proceeding interrogatory.
13
     RESPONSE:
14
            See objection and response to Interrogatory No. 6.
15
            INTERROGATORY NO. 7: Please identify every complaint against Cindy
16
     Pancerman in the last ten years. As to each:
17
            (a)   State the nature of the alleged complaint;
18
            (b)   State the date(s) of the alleged mistreatment;
            (c)   Identify all documents related to the alleged mistreatment;
19
            (d)   Identify all documents that relate to your response to the alleged mistreatment;
20
     ANSWER:
21
           Objection. This request is overly broad taking into account the needs of the case, the
     amount in controversy, the importance of the issues at stake in the litigation, and the importance
22

23    PLAINTIFF’S FIRST INTERROGATORIES AND REQUESTS FOR                          LAW OFFICES OF
      PRODUCTION TO DEFENDANT JETBLUE AIRWAYS                             MILLS MEYERS SWARTLING P.S.
24    CORPORATION AND DEFENDANT JETBLUE AIRWAYS                            1000 SECOND AVENUE, 30TH FLOOR
      CORPORATION’S SECOND SUPPLEMENTAL RESPONSES THERETO                  SEATTLE, WASHINGTON 98104-1064
                                                                              TELEPHONE (206) 382-1000
25    (NO. 2:18-cv-01510-RSM) - 11                                            FACSIMILE (206) 386-7343


26
1    of the proposed discovery in resolving the issues because it is not reasonably limited in terms of
     time, geographic scope, or subject matter. See FRCP 26(b)(1). To illustrate, with respect to
2    subject matter, this request is improper because it is not reasonably limited to discrimination-
     related allegations, nor is it limited to actions between passengers and Ms. Pancerman. The
3    request is vague in that it does not define what kind of complaint so as to be subject to multiple
     interpretations. In addition, JetBlue objects to the request that it provide information for the past
4    ten years as unreasonable, unduly burdensome, and overly broad. Finally, JetBlue objects to the
     request that it provide information on other complaints as seeking irrelevant and private
5    information regarding other customers.

6            Subject to and without waiving any objections, JetBlue will search for and produce any
     documented customer complaints involving crew member Cindy Pancerman in the three years
7    prior to the subject flight. Any such material will be produced subject to protective order.

8    SUPPLEMENTAL ANSWER:

9           Notwithstanding and without waiving any objections, in the ordinary course of business
     and consistent with JetBlue’s document retention policy and 14 CFR 249.20, customer
10   complaints are deleted after 3 years. By way of further response, JetBlue produces the following
     complaints regarding crewmember Cindy Pancerman and corresponding incident reports, if any,
11   since 2016. JetBlue is still working to produce these records in their original format. JB 000414–
     000419.
12
     SECOND SUPPLEMENTAL ANSWER:
13
            Notwithstanding and without waiving any objections, see
14
        1. Previously produced JB 000412–000413, JB 000420–000422, JB 000423–000425, JB
15         000432–434, JB 000426–431;
        2. Updated version of JB 000412–413 to reflect the date the complaint was sent, now
16         produced as JB 000615–000616;
        3. First Supplemental response to Request for Production No. 2.
17
            REQUEST FOR PRODUCTION NO. 13: Please produce any and all documents
18
     related to your answer to the proceeding interrogatory.
19
     RESPONSE:
20
            See objection and response to Interrogatory No. 7.
21

22

23    PLAINTIFF’S FIRST INTERROGATORIES AND REQUESTS FOR                           LAW OFFICES OF
      PRODUCTION TO DEFENDANT JETBLUE AIRWAYS                              MILLS MEYERS SWARTLING P.S.
24    CORPORATION AND DEFENDANT JETBLUE AIRWAYS                             1000 SECOND AVENUE, 30TH FLOOR
      CORPORATION’S SECOND SUPPLEMENTAL RESPONSES THERETO                   SEATTLE, WASHINGTON 98104-1064
                                                                               TELEPHONE (206) 382-1000
25    (NO. 2:18-cv-01510-RSM) - 12                                             FACSIMILE (206) 386-7343


26
1    SUPPLEMENTAL RESPONSE:

2           See objection and supplemental answer to Interrogatory No. 7.

3    SECOND SUPPLEMENTAL RESPONSE:

4           See objection and supplemental answers to Interrogatory No. 7.

5        INTERROGATORY NO. 8: Please identify every passenger on Flight AS7.
     ANSWER:
6
             Objection. This request is overly broad, unduly burdensome, and an unreasonable
7    invasion into the privacy interests of passengers, particular of passengers not in a position to
     observe the interactions at issue in this litigation. See FRCP 26(b)(1). By way of further
8    objection, airline passengers have a federally-recognized expectation of privacy. 14 C.F.R. § 243.
     JetBlue also notes that the subject flight was designated as JetBlue Flight B263.
9
             Notwithstanding and without waiving any objections JetBlue produces, subject to the
10   protective order, available contact information for passengers assigned to seats A–F in rows 1–3
     as well as the passengers mentioned in the Incident Reports related to the subject flight. [JB
11   000082].

12          REQUEST FOR PRODUCTION NO. 14: Please produce any and all documents

13   related to your answer to the proceeding interrogatory.

14   RESPONSE:

15          See objection and response to Interrogatory No. 8. By way of further objection, it is
     unclear what “documents” are sought. JetBlue objects to the production of Passenger Name
16   Records of other passengers as such documents contain private and confidential information.

17          REQUEST FOR PRODUCTION NO. 15: Please produce a seating chart for Flight

18   AS7.

19   RESPONSE:

20          See objection and response to Interrogatory No. 8.

21

22

23    PLAINTIFF’S FIRST INTERROGATORIES AND REQUESTS FOR                         LAW OFFICES OF
      PRODUCTION TO DEFENDANT JETBLUE AIRWAYS                            MILLS MEYERS SWARTLING P.S.
24    CORPORATION AND DEFENDANT JETBLUE AIRWAYS                           1000 SECOND AVENUE, 30TH FLOOR
      CORPORATION’S SECOND SUPPLEMENTAL RESPONSES THERETO                 SEATTLE, WASHINGTON 98104-1064
                                                                             TELEPHONE (206) 382-1000
25    (NO. 2:18-cv-01510-RSM) - 13                                           FACSIMILE (206) 386-7343


26
                               ATTORNEY'S CERTIFICATION

       I certify that the foregoing responses comply with FRCP 26

       DATED this 29th day of Apri120l9.

                                                  MILLS MEYERS SWARTLING P.S.
                                                  Attorneys for Defendant JetBlue Airways
                                                  Corporation


                                                  By:
                                                                        J orgensen
                                                        WSBA No.        t4
                                                        John Fetters
                                                        WSBA No. 40800
                                                        Samantha Pitsch
                                                        WSBANo.54190




PLAINTIFF'S FIRST INTERROGATORIES AND REQUESTS FOR                                LA\ry OFFICES OF
PRODUCTION TO DEFENDANT JETBLUE AIRWAYS                                MILLS MEYERS SWARTLING P.S.
CORPORATION IND DEFENDANT JETBLUE AIRWAYS                               I   000 SpcoNo AvENUE, 30rH FLooR
C O RP O RATION'S SECON D S UP P L EM EN TA L RESP ONSES TH E RETO     SEnrrlE, WASHINGTON 98104-1064
                                                                              TELEPHONE (206) 382-l 000
(NO. 2; l8-cv-015 lO-RSM) - 20
                                                                              FACSTMTLE (20 6) 386-7343
 1                                                CERTIFICATE OF SERVICE

2              The undersigned certifies under penalty of perjury under the laws of the State of
     V/ashington that on this date I caused to be served in the manner indicated a copy of the within
J
     and foregoing document upon the following persons:
4

5      At t o r n ey s fo   r   P I aint   iff:                             tr   Via first class mail, postage prepaid
                                                                            tr   Via facsimile to
6      John P Sheridan                                                      tr   Vþ legal     messenger
       Mark W. Rose                                                         Vliae-mail:
7      Sheridan Law Firm, P.S.                                                   j ack@sheridanlawfi rm.com
       705 Second Avenue, Suite 1200                                             mark@ sheri danl awfirm.com
8      Seattle, V/A 98104                                                        colton@sheridanlawfi rm. com
                                                                                 alea@sheridanlawfi rm. com
9
               DATED Apú129,2019.
10


11


t2
                                                                                    Wheeler
13


14


15


l6

t7

18


t9

20

2l

22

23   PLAINTIFF'S FIRST INTERROGATORIES AND REQUESTS FOR                                             LAW OFFICES OF
     PRODUCTION TO DEFENDANT JETBLUE AIRWAYS                                            MILLS MEYERS S\ryARTLING P.S.
24   CORPORATION                I1ll)   DEFENDANT JETBLUE AIRWAYS                        1000 SecoNn Avsvu¡, 30rs Floon
     C O R P O RATION'S S ECON D SU P P L E M ENTA L     R ES P   ONS ES TH ERETO        Ssarrle,   WASHTNGToN 98104-1064
                                                                                              TELEPHONE (206) 382-l 000
      (NO. 2: l8-cv-01 5 lO-RSM) - 22
25                                                                                             FACSTMTLE (206) 386-7 343



26
EXHIBIT 2
REDACTED BY PLAINTIFF PER STIPULATION OF COUNSEL -- UNRELATED TO PRESENT MOTION PRACTICE




              12/20/2012         fiDj IOther                      v ii Knebel            viiPhone                   vi I.ID   Cklte'e lOa::Dla Cili!


       On 12-20 Cynthia removed three customers (Flt 805 - JFK-Pl.A) Whieh took a 33min delay, one of the three had a cell phone on in her purse in the OHB. She wanted to
       turn off her phone during the demo, used profanity. !!l.!!J.~ and Corp Sec involved. Cindy did not want customers back on AC as "she felt uncomfortable"
   C) Ins•rt P•rformanc• Follow-UP


              12/20/2012         [iDj IComplaint                  v ii Knebel            v ii in Person             vi   ~Caci: t!i,"tlO~i:..'i


       Removed Cust - cursed regarding turning phone off in OHB

   0     Ins@rt P@rformanc@ Follow-UP


               3/16/2014         [iDj ICompliment                 v II Padavano          v ll0ther                  vi   ~ Catl:hir"t 10r..;hil.'i:

       Congratulated Cynthia on a Recent Cus tomer Compliment See Customer Feedback Case ,llllll:ompliment2014-03-16.xml for details.
   0     Insert Perform•nce Follow-UP




                                                                                     JB 000520
                                                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
REDACTED BY PLAINTIFF PER STIPULATION OF COUNSEL -- UNRELATED TO PRESENT MOTION PRACTICE




              12/16/2015           [l!m]   I Complaint           vii Padavano          vii Other                  vi ®   cacz:fl!!tl)zac:l'l!f.A


       Cynthia was found coachable on this Recent Customer Concern. See Customer Feedback Case _ . _nmolaml2D15-12-16 xml for details.
   0     I n sert PerformiinCe FollOl•r-UP



               1/13/2016           [l!m]   I Complaint           vii Falcone           vII in Person              vi   @ cact:twU:llllla'll»t

       Met with Cynthia lhis morning and discussed the two complaints that came in on he· in December.
       Cynthia will be following up with a statement and has already filled out an IRR on one of them.
   0     l n s;ert Perform;ance Follow-UP


               2/6/2016            [l!m]   I Complaint           vII Padavano          vii Other                  vi ®   CllocS:Mttc..maiau

       Crewmember Received a Trending Complaint in the I Serious Confrontation] category. Assessment# [ 184863]
   0     Insert P erformaince Follow-UP

REDACTED BY PLAINTIFF PER STIPULATION OF COUNSEL -- UNRELATED TO PRESENT MOTION PRACTICE




                                                                                           JB 000521
                                                         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                                     Page 1 of 2



lnflight Service

Cust omer Feedback Case Form (Complaint )                                                                 Oet/ 2011 Version


Category:                                 Source: Speak Up                                source Note:
0   Compliment0      Complaint                                                             3004842


F/A Position:                             Priority:                 Crewmember Name: ( Last, First)
 FlO F20 F30                              0   Normal     O   High


Crewmember ID:             lnflight Supervisor:                     Base:                 Event Date:
                                                                                           2/11/ 2012


                                 City Pair:                            PNR:                   Case Created:
Flight Number: 712
                                  SJU                 ___ JFK                                 3/5/ 2012



Customer Comment Letter: (Customer name and contact information are omitted)
Trigger Point Categorization: General Behavior - Polite/Rude
Departure City: SJU
Destination City: JFK
Flight Date: 2/11 /12
Flight Number: 712
Urgent: N
Crewmember: "Cindy"
Level One: lnflight
Level Two: Customer service
Level Three:
Comments: Flight B6 0712, 2/11 /12 flight attendants:                   and "Cindy" (no name tag) "Cindy"
started the flight by screaming at the woman one seat behind me two rows over to "turn off that phone
NOW". The woman was obviously getting off the phone and no it was not an inappropriate usage yet. A
short time later in the flight the man next to me asked (nicely) for a new cup as the one handed to him was
dirty, "Cindy" was rude in her reply, jumping down his throat as though he was inconsiderate in asking her
for a replacement. When I went to the bathroom "Cindy" was in the back of the cabin and I noted that she
did not have a name tag on, so I asked her what her name was.
There was at least a minute of a stare-down before she said "Cindy". Rude, inconsiderate. nasty only begin
to describe "Cindy". She made what would have been a decent experience horrible. Even though none of
the attacks were directly towards me, they were all around me. Let me know if she is working any flight I
s ign up for as I w ill gladly change carriers. no matter the price. I w ish you luck in changing her attitude.
Please request that she wear her name tag, that way people can write and let you know how she effects
your business.
Recommend Level: 0


                                        Fi le Attachment
Customer Letter (Scanned Copy):


Com laint lnvesti ation a nd Out co me All Com laints


Investigation Checklist:
0 Complaint (complaint received, read, verified)
0 Crewmember complaint history completed on comp laint form
D Collect other Crewmember (including Flight, & CSA) if necessary
0 Investigation outcome (synopsis of your findings/recommendation)
D **For Executive level & DOT invest igat ions: Compile CMs performance snapshot (Ad min & Dependability E-file)
D   Othe r s (Please explains under invest ig ation section)




Crewmember Complaint History: (Past 12 Months)




                                                                 JB 000523
                               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                                   Page 2 of 2



None


Investigation: ( Such as Crewmember Statement, IIR, Other Parties, or Customer)
 I spoke with Cindy about this concern . There seems to be some inconsistencies with this Customers statement - in
 that "none of her attacks were directed at me" however she stated that when asking for Cindy's name least a minute
 of a stare-down before she said "Cindy". Rude, inconsiderate, nasty only begin to describe "Cindy". She made what
 would have been a decent experience horrible. Never the less, she had no recollection of this event, she is a very calm
 individual and does not "yet;;" at anyone. She may not have worn her name tag but always does now due to our new
 appearance guidelines..

                          File Attachment
Additional Attachment:

Investigation Outcome:
 Cindy and I spoke over the phone and due to the fact this concern is from February, the fact it
 is not directly about a situation with this Customer complaining and Cindy and there seems to
 be very little in this concern to go on (with the exception of the name tag) I am holding her
 coachable for a part of this concern The coachable moment is not wearing a name tag and
 hesitating in response to a customer asking for her name. .

Coachable Moments :¤ Yes ¡No
Date Of Determination: 8/27/2012               Determined By: Jonathan Kriebel

( *All complaints investigation/determination will need Base Manager review before next step )

Manager Review : ¤ Accept¡ Reject           Base Manager Joseph Cerrigone

Comments : ( Why?)                       Date of Status Change: 9/21/2012




Coachable Moments (Normal) :

Documentation of Discussion with Crewmember:
Cindy and I spoke over the phone and due to the fact this concern is from February, the fact it is not directly about a
situation with this Customer complaining and Cindy and there seems to be very little in this concern to go on (with the
exception of the name tag) I am holding her coachable for a part of this concern The coachable moment is not
wearing a name tag and hesitating in response to a customer asking for her name. .




                         File Attachment
Additional Attachment:

Implemented By: Jonathan Kriebel                             Mentored By: Joseph Cerrigone

Date Of Coach and Counsel: 8/27/2012                Action Taken: Mutual Understanding

Crewmember Administrative E-file Document Complete: þ( Yes )




                                                              JB 000524
                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                                        Page 1 of 2



lnflight Service

Cust omer Feedback Case Form (Complaint )                                                                     Oet/2011 Version


Category:                               Source: Speak Up                                      source Note:
0   Compliment0     Complaint                                                                 3350334


F/A Position:                           Priority:                   Crewmember Name: ( Last, First )
Fl@ F20 F30                             0    Normal    O   High


Crewmember ID:           lnflight Supervisor:                       Base:                     Event Date:
                                                                                              12/11/2012


                                City Pair:                                 PNR:                   Case Created:
Flight Number:
                                 AUA                ___ JFK                                       1/4/2013



Customer Comment Letter: (Customer name and contact information are omitted)
Trigger Point Categorization: General Behavior - Friendly/Unfriendly
TrueDlue member: Y
PNR:
Departure City: AUA
Destinat ion City: JFK
Flight Dat e: 12/11/12
Flight Number: 758
Urgent : N
Crewmember: the only female crew #758 on 12/ 11/ 12 at 5 :30
LevelOne: lnflight
Levelfwo: Other
Levelfhree:
Comments: First let me be posit ive and tell you how much we like Jet Blue-we fly your airline quite often and both
hold Jet Blue american express cards. Your crew h ave always been pleasant and cordial and we love when your p ilots
joke about going somewhere warm. But after a f ew flights with t h is particular attendant I feel t hat I must express this
concern. This is not the first incident with t h is crew member as we have been on other fl ights w ith her. I am a friend ly
person and when I enter an aircraft or exit, I say h i or thanks for a great ride. When ent ering the aircraft you get a
stare from her and never a response to my hello. When she wa lks down the aisle her nose is so high in the air t hat
she can't see anyone who needs help or has a question. On one flight my husband sitting on an aisle seat touched her
or m t o get her attent ion os she wos looking t he other woy. She turned ond yelled ot him " don't t ouch me." Little
things t hat we just ignored. But on our most recent fl ight from Aruba she really hit m y pat ience. I am a ret ired first
grade teacher who has more patience than anyone. While in Aru ba I suffered from a kidney st one attack and was
act ually in t he hospit al for a day. I felt fine before the flight but as we were boarding the plane I began experiencing
some pain-- not much you can do but st ruggle through the pain and hope the st one passes.
Unfortunat ely, t h is t ime I was very nauseous because of the pain. My husband and I were sitting on end seat s across
from each other and I asked him to r ing the cal l bell. When she arr ives at his row she j ust st ood there looking at the
three people in the seats,n ever asking who needs something? My husband tells her that it is me so she needs to turn
around. I tell her my problem and ask if there is an empty seat in the rear of the aircraft near the lavatory and she
tells me go sit in l d-well I know t hat is an extra leg room seat and people next to me wou ldn't be too happy that I was
sitting t here w ithout paying. There was an empt y seat in the back because people wait ing for the lav were sitting in
it. As she turned away from me she mumbles "oh, God" I guess she forgot that my husban d was across from me. I
remained in my seat, took pain p ills t hat they had given me at the hospital and luckily had a young doctor sitting next
to me who gave me some medication t hat she had. By t he end of the flight I was fine but my concern was t hat this
attendant NEVER came back t o me t hroughout the flight t o ask how I was or if t here was anything that she cou ld do
for me. When exit ing the aircraft one would think that she might ask if I was feel ing better. Send her back to a
refresher course on peop le skills as she certain ly is not an asset to jet b lue.

We t h ink her name is Cindy but t o be fair since we o re not posit ive   t he person we o re concerned about was the only
female crew member on flight 758 from Aruba on 12/11 Recommend Level:




                                                                JB 000525
                              CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                                 Page 2 of 2



                                   File Attachment
Customer Letter (Scanned Copy):

Complaint Investigation and Outcome ( All Complaints ):

Investigation Checklist:
þ Complaint (complaint received, read, verified)
þ Crewmember complaint history completed on complaint form
þ Collect other Crewmember (including Flight, & CSA) if necessary
þ Investigation outcome (synopsis of your findings/recommendation)
¨ **For Executive level & DOT investigations: Compile CMs performance snapshot (Admin & Dependability E-file)
¨ Others (Please explains under investigation section)

Crewmember Complaint History: (Past 12 Months)
One - coachable


Investigation: ( Such as Crewmember Statement, IIR, Other Parties, or Customer)
 Cindy and I met with regard to this concern. It appears the Customer was totally out of line and was actually removed
 from the AC by the Captain. Cindy remained calm and professional during this unfortunate event.



                         Pancerman 758 1-15.docx
                         Microsoft Word Document
                         14.2 KB
Additional Attachment:

Investigation Outcome:
 I am not considering this a coachable moment as the Customer was out of control and it
 appears Cindy did all she could with regard to this individual. The captain removed this
 Customer - as this is where the conflict was centered. In his FCIR he wrote…"
 He then proceed back on to the aircraft clearly still agitated ranting something about being a U.S. citizen and
 immediately got in the F2’s face and demanded her name and let her know that there was going to be big
 trouble. At this point, both Gate Agents and all three flight attendants were not comfortable with this customer
 traveling on our flight, nor was I. I informed him that in the interest of safety that he was not going to be
 traveling on the flight. He came off initially, but tried to convince me to change my decision through several
 tactics including, getting in my face, and making several threats of how I was making a big mistake and that I
 should contact the consulate’s office. I told him my decision was made and that it was not going to change,
 that he was only making matters worse at this point"

Coachable Moments :¡ Yes ¤No
Date Of Determination: 2/11/2013               Determined By: Jonathan Kriebel

( *All complaints investigation/determination will need Base Manager review before next step )

Manager Review : ¤ Accept¡ Reject          Base Manager Joseph Cerrigone

Comments : ( Why?)                       Date of Status Change: 4/6/2013




No Coachable Moments:

The investigation is closed:þ ( Yes )




                                                              JB 000526
                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                                                Page 1 of 2



lnflight Service

Cust omer Feedback Case Form (Compl aint )                                                                   Oct/2011 Version


Category:                                 Source: Speak Up                                 !Source Note:
0   compllment 0 complaint                                                                   3344788


F/A Position:                             Priority:               Crewmember Name: ( Last, First )
n0 nO F30                                 0    Normal   O High
Crewmember ID:             Ilnflight Supervisor:                  Base:                    IEvent Date:
                                                                                            12/20/2012


Flight Number:                   ICity Pair:                         IPNR:                      lease created:
                                   JFK                _ _ PLS                                    1/4/2013



Customer Comment Letter:        (Customer name and contact information are omitted)
Trigger Point categorization: General Behavior - Friendly/Unfriendly
TrueBlue member: N
PNR: KPJRWM
Departure Oty: JFK
Destination City: PLS
Flight Dat e: 12/ 20/ 12
Flight Number: 805
Urgent: N
Crewmember: would not release name
LevelOne: lnflight
LeverTwo: Customer service
LeveIThree:
Comments: Our family was looking forward to a 5 day vacat ion to Turks & caicos Islands on December 20th, 2012. We
were boo Iced on Jet Blue Flight #805 leaving JFK at around 10:12 AM.

Two out of t hree of us, were sitting o n the first row of the plane. As we took our seats we noticed an altercation
ensue where a mot her (as she ent ered t he plane) accidentally bumped int o t he Flight Attendant w hile chasing her
child who had ran in front of her. The Flight Attendant rudely confronted and yelled at this mom. W itnessing t his
event, I told my daughter that the FA was not correct in this situati on, and she could have handled this more gently,
and wit h courtesy. Little did we expect w hat was going to happen next.

An announcement was made twice t hat the plane will not leave unless all cell phones were shut off.
My wife realizing t hat her cell phone was in her handbag t hat was pl aced in t he overhead (as she was sitting in t he
front row), got up to shut off her cell phone. The same FA rudely said: "what do you think you are doing"? M y wife
responded t hat she was getting up to get her handbag to shut off her cell phone as requested. The FA rudely
responded: "Sit down right now". The plane had not left t he tarmac at t his point.

This behavior by t he FA t riggered a response from my wife. My w if e muttered (in a l ow tone to my daught er who was
sitting next to her): this i s f - -g ridiculous. The FA hearing this responded:
•are you cursing at me"? My w ife responded t hat she did not curse at her, and that she was only attempting to shut
off here phone as requested by the loudspeaker twice.

The FA got off her seat and called securit y. All three of us were asked to exit the aircraft. We attempted to explain the
situation to the security, but it quickly became dear that it was a losing battle. Our bags were removed from t he
plane, and we had to go back home, clearly humiliated by Jet Blue. Luckily we booked a flight t he follow ing day, but
lost over $1500 in our hotel bookings at Seven Stars, which was not cancelable. Besides the monetary loss, t his
experience cut short our holiday vacation, and caused much st ress and anxiety.

Clearly your Flight Attendant was having a bad day. I am not justifying my wife's response; however it was triggered
by the unprofessional and non courteous behavior by your FA. We were frustrated because we did not see any
recourse in the matter, and did not have t he opportunity t o dear up the situation. However, the response was
completely unwarranted and could have been handled differently, especially during the Holidays.

There was no commotion in the plane, although causing at least a 45 minute delay for t he other passengers, while our
luggage were traced and removed. We probably would not have issued this complaint , if not having found the mother
w ho was unfairly confronted by t he same FA, and other passengers who had witnessed this incident. It just happened
t hat they were staying at t he same hotel in Turks and caicos Islands. We discussed t his matter, and you will be
hearing from t hem as well.

Before pursuing this matter further, we want to hear your response. I am sure that t his is not the f irst time this FA
reacted in such a confrontational way towards a passenger.

Recommend Level: O


                                       File Attachment
Customer Letter (Scanned Copy):

Com l aint lnvesti at ion and Outcome All Com laint s




                                                      JB 000527
                    CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                                       Page 2 of 2



Investigation Checklist:
þ Complaint (complaint received, read, verified)
þ Crewmember complaint history completed on complaint form
¨ Collect other Crewmember (including Flight, & CSA) if necessary
þ Investigation outcome (synopsis of your findings/recommendation)
¨ **For Executive level & DOT investigations: Compile CMs performance snapshot (Admin & Dependability E-file)
¨ Others (Please explains under investigation section)

Crewmember Complaint History: (Past 12 Months)
None prior to this


Investigation: ( Such as Crewmember Statement, IIR, Other Parties, or Customer)
 I met with Cynthia to discuss how this might have been handled better. She agreed that although the Customer was in
 the wrong, she could have handled the situation differently - thus having a more positive outcome.



                         File Attachment
Additional Attachment:

Investigation Outcome:
 I met with Cynthia to discuss how this might have been handled better. She agreed that although the Customer was in
 the wrong, she could have handled the situation differently - thus having a more positive outcome. This was a
 coachable moment for Cindy.

Coachable Moments :¤ Yes ¡No
Date Of Determination: 2/8/2013               Determined By: Jonathan Kriebel

( *All complaints investigation/determination will need Base Manager review before next step )

Manager Review : ¤ Accept¡ Reject          Base Manager Joseph Cerrigone

Comments : ( Why?)                      Date of Status Change: 4/6/2013




Coachable Moments (Normal) :

Documentation of Discussion with Crewmember:
I met with Cynthia to discuss how this might have been handled better. She agreed that although the Customer was in
the wrong, she could have handled the situation differently - thus having a more positive outcome. This was a
coachable moment for Cindy.




                         File Attachment
Additional Attachment:

Implemented By: Jonathan Kriebel                           Mentored By:

Date Of Coach and Counsel: 2/8/2013                Action Taken: Other

Crewmember Administrative E-file Document Complete: þ( Yes )




                                                     JB 000528
                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                         Page 1 of 6



lnflight Service

Customer Feedback Case Form (Complaint )                                                             Oct/ 2011 Version


Category:                              Source: Speak Up                            Source Note:
0   Compliment 0   Complaint                                                        3368946

Priority:                                                    Crewmember Name: ( Last, First)
0   Normal 0   High


Crewmember ID:         lnflight Supervisor:                  Base:                 Event Date:
                                                                                   1/ 15/ 2013


                               City Pair:                       PNR:                   Case Created:
Flight Number:
                                AUA            - ·--   JFK                             1/ 25/ 2013



Customer Comment Letter: (Customer name and contact information are omitted)
Trigger Point Categorization: Cust omer Removal




                                                                  JB 000529
                                CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                              Page 2 of 6



From: Haskins, Ron
Sent: Monday, January 28, 2013 9:54 AM
To: Shi, Clark
Cc: Kriebel, Jonathan
Subject: Re:               / High Complaint

Hey Clark,

After reviewing this “High” complaint that you put in my queue for        I believe this one is for “Cynthia
Pancerman” for a couple of reasons. The customer’s description: The blonde flight attendant, who might be in her
40's or early 50's and who didn't have a name tag on

   1.            has dark hair
   2.            wears her name tag
   3.            is 34 years old.

Also, the letter that provides the description is from the brother of the customer and he wasn’t even traveling. The
second letter (follow up to                   doesn’t give a description of the F/A. So I’m not quite sure how this
ended up being filled in for            Cynthia and           both meet the description of         but again he wasn’t
on the plane to this one is a bit tough. I do know that Cynthia has a history of removing customers and I believe this is
something that she would have done.




Original Message Follows:
------------------------
E-mail Address:
Customer:
Phone Number:
TrueBlue member: N
PNR:
Departure City: AUA
Destination City: JFK
Flight Date: 01/15/13
Flight Number: 758
Urgent: N
Crewmember:
LevelOne: Inflight
LevelTwo: Customer service
LevelThree:
Comments: Hi there, I just wanted to report a situation that happened the other day when my sister was coming back
from Aruba, where she traveled with her family for vacations.
She told me about it, but she didn't want to complain. I work in customer service area, and I have done it for almost
15 years already, and I told her she should express her concerns, still, she refused. That's why I am writing now.
he took the flight number 758 from Aruba to U.S, the one at 5.00p.m and when she, her husband and
my nephews boarded the plane they witnessed a flight attendant arguing about a cell phone off or on.
10 min. later they removed the passenger from the plane under safety concerns and right after that, the very same
flight attendant approach to my sister who was turning off her cell phone and said to her " You have to turn off your
phone m'aam, you don't want to loose your flight? do you?" My sister replied back "I'm just turning it off, I see you
had a hard day, and it is o.k. I understand" The blonde flight attendant, who might be in her 40's or early 50's and who
didn't have a name tag on her replied back: "Just do as you are told, so we all can leave in time, thank you"
"The sarcasm she used in her speech was unbelievable" my sister said. I couldn't believe what I heard. And then my
sister told me that other passengers explained her what really happened with the removed man earlier. They all said




                                                                 JB 000530
                               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                                  Page 3 of 6



that she approached him already in a bad mood, and when he told her, please, "don't be nasty, I'm already turning it
off" she started to raise her voice and finger pointing the man. The passenger got upset and wanted her to identify
herself, which she refused.
Then, he was removed by security, not before having the captain telling him that she was just doing her job.
My sister will never flight with you again, that's for sure. She was a customer as everybody else.
and we have to always be alert in the case of something out of normal, but not going to these extremes. If I were you
guys, I would talk to that blonde flight attendant and see what's going on with her.
Thnak you for taking the time to read this...

Recommend Level:
-----------------------------------------------------------------


original Message Follows:
------------------------
Dear
We all are ok here and we understand the situation pretty clear .
If the decision of captain was to return me back to the flight any one, even a closest to him member cannot scream
over: "I said: he is not flying today!"
I believe it is not her business, she is just a Flight Attendant.
The situation was not so serious like that Flight Attendant was painting and that's why Mr              (the captain of
aircraft) let me in and continue the flight. For some reason he changed his mind after that F.A. start to yell and make
her personal comments and stories. And the reason for her reaction was very simple: I ASKE HER NAME OR TO
PROVIDE ME WITH HER BUSINESS CARD .......
Anyway I have 4 friends who accomplished that flight back to January 15th and all of us ready to face any court house
or arbitration room to testify against her.
For sure the entire situation does not give any credits to the captain of that aircraft.
He has to be a leader, not the follower. And his word has to be the last one!
Dear           I was expecting more understanding from your side, but it looks like I have to let my lawyer to start talking.
It is a shame you guys covering unprofessional actions of your workers with all those safety regulations which have
nothing to do with my particular situation. She did not even give me a chance to turn my phone down. She start to
call to the captain            after I showed her that my phone is working in AIRLINE MODE.
I believe she should say:"Honey, please turn your phone down completely."
        beside everything else I still believe that your captain needs more training so next time in similar situation he
would never leave a US citizen overseas in jeopardy, in the country which does not have even our embassy.
I also believe that that Flight Attendant is not service oriented AT ALL.
She is not even proud enough to wear her company nametag.
I am very disappointed with Jet Blue even if it was my first flight with you guys.
I have been around and I flew with almost all airlines. I have my own little travel agency and we are growing.....
I would never ever recommend my customers to deal with Jet Blue in a future.
I already made a poster for my office to provoke my customers to ask me about my own experience with Jet Blue.
And I am sending you a draft of my letters to send all of them out ASAP.
P>S: The draft and poster attached to this e-mail.
With all my respect.
Very upset passenger

On 1/18/13 1:15 PM, "Dear JetBlue" <DearJetBlue@jetblue.com> wrote:

> To:
> Re: email received Thursday,01/17/13 2:16 PM, Speak Up 3368946
>
> Dear
>
> Thank you for contacting JetBlue Airways regarding your experience
> after boarding Flight #758 on Tuesday. We appreciate the opportunity




                                                                           JB 000531
                                         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                 Page 4 of 6



> to respond to your concerns.
>
> We strive to offer a safe and pleasant flight experience for all of
> our customers, and we regret that the events on Tuesday resulted in
> you being removed from the flight.
> Please know that we take
> your concerns very seriously, and have shared your comments of Captain
>                   and inflight crewmember       with their leadership teams.
> This situation will be personally reviewed with both crewmembers as an
> internal review. For confidentiality reasons, you will not be notified
> of the outcome of this review. We assure you that we do not condone
> rude behavior.
>
> Safety is a top priority of JetBlue. We follow all FAA guidelines, and
> accordingly our inflight instructions state that all cell phones must
> be powered off, not in airplane mode. According to our Contract of
> Carriage, or the agreement between each customer and JetBlue, upon
> confirming a reservation we have the right to refuse transportation or
> to remove any customer who does not comply with the rules.
>
> The complete text of our Contract of Carriage may be viewed on our website:
> http://www.jetblue.com/travelinfo/howToDetail.asp?topicID=30
>
> In the interest of all customers onboard, our inflight crew and
> captain have the right to determine on a case by case basis if a
> customer will be able to travel with us. We stand by the decision of
> our crewmembers should they feel the potential exists for an
> uncomfortable or unsafe condition onboard the aircraft.
>
> We thank you for letting us explain the circumstances and hope that we
> can offer you a renewed and improved experience on a JetBlue flight to
> come.
>
> Sincerely,
>
>
> Customer Commitment Crew
> JetBlue Airways
> Crewmember
>
> Original Message Follows:
> ------------------------
> E-mail Address
> Customer:
> Phone Number:
> TrueBlue member: Y
> PNR:
> Departure City: AUA
> Destination City: JFK
> Flight Date: 1/15/13
> Flight Number: 758
> Urgent: N
> Crewmember:
> LevelOne: Inflight
> LevelTwo: Other




                                                                JB 000532
                              CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                     Page 5 of 6



> LevelThree:
> Comments: Dear Administrator!
> We draw your attention to the unacceptable behavior of your employees.
> Our flight 758 (Aruba-NY) on January 15, 2013 was foiled by one of
> your flight attendants under the protection of Captain
> On that day, my friends and I arrived to airport of Aruba in advance.
> We went trough dual control by the local administration and the U.S.
> border control. So we passed those controls successfully.
> On the plane, we had observed unacceptable behavior of one of the
> flight attendants. "Immediately take your seats!"-Commanded she to my
> friends. Her vocabulary was obviously missing any nice words like
> PLEASE/WOULD YOU/THANK YOU... etc.
> As she passed my seat, she told me to turn off my telephone. I told
> her that my phone is in safe AIRLINE MODE, and I let her see it. At
> the same moment she threatened her finger and yelled, "I said, turning
> off the phone at all!"
> I told her that her behavior is unacceptable. And this kind of voice
> and the way to approach looks familiar to me from the jail movies.
> Then she got in touch with the captain and demanded to remove me out
> of the flight for security reason. (Now any rodness or other
> misbehavior could be covered by "Security Reasons").
> I stepped out from the aircraft with the captain of that flight
>                      and I explained to him the entire situation. Captain
>            allowed me to take my seat back.
> When the flight attendant saw me on board again she start to scream
> out that, I am not allowed to fly with them anymore. The captain just
> repeated after her that I have to leave the flight.
> Before I left the airplane, I asked the name of that flight attendant
> since she did not have her nametag on.
> Captain             did not give me any answer and asked me to leave the
> aircraft again.
> Leaving me out of the flight captain            did not even asked
> whether I have enough money in excess of unplanned stay on the
> island.... In addition, I am sure the captain knows that Aruba does
> not even have a US Consular Office to help the US citizens in case of
> emergency.
> I take the whole incident as a demonstration of personal dislike to me
> by your staff. I take it as a demonstration of not neseserelly power
> of the representative of JetBlue company. And I take the situation
> like the leaving an U.S. citizen in danger abroad.
> I request immediate internal investigation of everything what happened
> to me back to that day. I believe the strongest action what could take
> a place it is to ask me to give up my telephone during flight time.
> Please keep me informed ASAP.
> Otherwise, I have to take legal actions.
> Recommend Level: 0


[ Attachment 1 Type: video/x-fl Name: Jet Blue.pdf] [ Attachment 2 Type: application/msword Name: Dear
Administrator.pdf]




                                                                JB 000533
                              CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                           Page 6 of 6




                                   Pancerman 1-15 AUA-
                                   JFK.docx
                                   Microsoft Word Document
                                   16.1 KB
 Customer Letter (Scanned Copy):
Complaint Investigation and Outcome ( All Complaints ) :

Investigation Checklist:
þReview Complaint (complaint received, read, verified)
þCrewmember complaint history completed on complaint form
þCollect other Crewmember statements (including Flight, & CSA) if necessary
þInvestigation outcome (synopsis of your findings/recommendation)
¨**For Executive level & DOT investigations: Compile CMs performance snapshot (Admin & Dependability E-file)
þOthers (Please explains under investigation section)


Crewmember Complaint History: (Past 12 Months)
three


Investigation: ( Such as Crewmember Statement, IIR, Other Parties, or Customer)
 Cindy and I met to discuss this concern. She stated that she was helping the F1 to do her compliance and when she
 got to row 7 one individual would not shut his phone down. She asked him politely to turn it off and he became
 belligerent. He had the phone in airplane mode and would not turn it off. He actually pushed the phone in her face
 and asked me if I needed glasses and asked her if she I was stupid. She informed the Captain who ultimately threw 7A
 off the AC.

                         File Attachment
Additional Attachment:

Investigation Outcome:
 After reviewing the CM's statement and most importantly the Captain FCR., it has been
 determined that Mr. Pancerman acted in a professional manner and completed her
 responsibilities in a manner that is acceptable to JetBlue and the Inflight Department. We are
 not holding Ms. Pancerman accountable / coachable for this concern.

Coachable Moments:¡ Yes ¤No
Date Of Determination: 2/11/2013               Determined By: Jonathan Kriebel

( *All complaints investigation/determination will need Base Manager review before next step )

Inflight Manager Review:¤ Accept        ¡ Reject Base Manager: Joseph Cerrigone
Comments: ( If rejected )

Date of Status Change: 2/14/2013


No Coachable Moments:

The investigation is closed:þ ( Yes )




                                                                 JB 000534
                               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                                   Page 1 of 2



 lnflight Service
 Customer Feedback Case Form (Complaint)                                                                       Oct/ 2011 Version


 Category:                                 Source: Select ...                                 Source Note:
 0   Compliment 0 Complaint

 Priority:                                                         Crewmember Name: ( Last, First)
 0   Normal 0 High

Crewmember ID:              lnflight Supervisor:                    Base:                     Event Date:
                                                                                              12/14/2015


                                  City Pair:                            PNR:                      Case Created:
 Flight Number: 135
                                   JFK              - ·--   PHX                                    12/28/2015



Customer Comment Letter: (Customer name and contact information are omitted)
Trigger Point Categorization:
 : I have been a long-standing customer of Jet Blue Airways. On Monday Dec 14t h my flight was delayed by 3 ho urs. As
 I boarded the flight I requested a bottle of water. I was told t hat I had to drink it right there before I got to my seat. I
 did so, as I tu rned to walk away I heard "f*** ing bitch". I t urned around and said "Excuse me, please give me your
 name" (she did not have her badge on). I asked twice and she did not give it to me so I left and sat on my seat. A
 couple of minutes later t he lady who checked my tic ket at the gate came in and asked my husband and me to leave. I
 asked why and was told t hat the stewardess was not comfortable flying with me. Another attendant came by and
 yelled at me and I asked for her name and she did not give it to me either. Another man with a red jacket came by and
 asked us to leave. So we left without any explanation of the cause. I feel humiliated and would like an explanation and
 an apology for the way we were treated.




Customer Letter (Scanned Copy):
                                         File Attachment

Complaint Investigation and Outcome ( All Complaints l :
                                                                      I
Investigation Checklist :
@ Review Complaint (complaint received, read, verified)
@ crewmember complaint history completed on complaint form
D collect other Crewmember statements (including Flight, & CSA) if necessary
D Investigat ion outcome (synopsis of your fi ndings/recommendation)
D **For Executive level & DOT investigat ions: Compile (Ms performance snapshot (Admin & Dependability E-file)
D others (Please explains under investigation section)




Crewmember Complaint History: (Past 12 Months)
0 Complaints




                                                                     JB 000535
                                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                 Page 2 of 2



Investigation: ( Such as Crewmember Statement, IIR, Other Parties, or Customer)
 F1
 F2
 F3 Cynthis Pancerman
 F4

                         File Attachment
Additional Attachment:

Investigation Outcome:
 After speaking with Cynthia and reviewing both the IRR she submitted the day after this
 occurrence as well as the statement she wrote in as well as verbal confirmation from the other
 crewmember on the flight, I do not find this complaint to be coachable.
 Both Crewmembers remember this customer boarding the plane in a rude and harsh way and
 both state it was the customer who was forceful with Cynthia, by pushing the bottle of water
 into Cynthia's stomach.
 Cynthia and                     both state that at no time did Cynthia curse at the customer
 and it was determined by both and the Captain on this flight to remove the customer.
 The IRR states that it took a CRO as well as Corporate Security to remove the customer from
 the aircraft.



Coachable Moments:¡ Yes ¤No
Date Of Determination: 1/28/2016               Determined By: Anthony Falcone

( *All complaints investigation/determination will need Base Manager review before next step )

Inflight Manager Review:¤ Accept        ¡ Reject Base Manager: Mike Roldan
Comments: ( If rejected )

Date of Status Change: 1/28/2016


No Coachable Moments:

The investigation is closed:þ ( Yes )




                                                                 JB 000536
                               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                             Page 1 of 3



 lnflight Service
 Customer Feedback Case Form (Complaint)                                                                 Oct/ 2011 Version


 Category:                               Source: Select ...                              Source Note:
 0   Compliment 0 Complaint

 Priority:                                                      Crewmember Name: ( Last, First)
 0   Normal 0 High

Crewmember ID:             lnflight Supervisor:                 Base:                    Event Date:
                                                                                         12/16/2015


                                 City Pair:                         PNR:                     Case Created:
 Flight Number: 98
                                  DEN             - ·--   JFK                                 12/28/2015



Customer Comment Letter: (Customer name and contact information are omitted)
Trigger Point Categorization:
 These two flight attendants,              and Cindy, were in noticeably bad moods. The flight was late at night and
 delayed but I don't think that's a reason to be short and rude with passengers. They also seemed ready to fight with
 anyone who spoke to them, which is concerning considering these days flight attendants are able to kick people off
 flights. I will consider other airlines in t he fut ure as jet blue no longer has super friendly flight attendants.




Customer Letter (Scanned Copy):
                                      File Attachment

Complaint Investigat ion and Outcome ( All Complaints l :
                                                                  I
Investigation Checklist:
@ Review Complaint (complaint received, read, verified)
@ crewmember complaint history completed on complaint form
Dcollect other Crewmember statements (including Flight, & CSA) if necessary
D Investigat ion outcome (synopsis of your fi ndings/recommendation)
D **For Executive level & DOT investigat ions: Compile (Ms performance snapshot (Admin & Dependability E-file)
D others (Please explains under investigation section)




Crewmember Complaint History: (Past 12 Months)
1 Complaint (not addressed yet)




                                                                    JB 000537
                                  CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                           Page 2 of 3



Investigation: ( Such as Crewmember Statement, IIR, Other Parties, or Customer)
 F1
 F2
 F3
 F4 Cynthia Pancerman

                         File Attachment
Additional Attachment:

Investigation Outcome:
 After speaking with Cynthia, I find this as a coaching moment to express how our demeanor
 could be read to our customers. That the moment the first customer boards the aircraft we are
 ON and whatever we are feeling must be put aside and we must express an outgoing
 personality and offer the JetBlue experience. At no time are we ever to be rude to our
 customers especially during a delay, because they too were delayed and sitting around waiting
 to board the aircraft.



Coachable Moments:¤ Yes ¡No
Date Of Determination: 1/20/2016             Determined By: Anthony Falcone

( *All complaints investigation/determination will need Base Manager review before next step )
Corrective Action Plan (CAP) - High Level Complaint:




CAP Date:

Inflight Manager Review:¤ Accept     ¡ Reject Base Manager: Mike Roldan
Comments: ( If rejected )

Date of Status Change: 1/24/2016


Coachable Moments:(High)

Implementation Documentation: ( Only implement with Base Manager's Approval )
 After speaking with Cynthia, I find this as a coaching moment to express how our demeanor could be read to our
 customers. That the moment the first customer boards the aircraft we are ON and whatever we are feeling must be
 put aside and we must express an outgoing personality and offer the JetBlue experience. At no time are we ever to be
 rude to our customers especially during a delay, because they too were delayed and sitting around waiting to board
 the aircraft.



                         File Attachment
Additional Attachment:

Implemented By: Anthony Falcone                             Mentored By:

Date Of Coach and Counsel: 1/20/2016             Action Taken: Select...




                                                                 JB 000538
                               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                     Page 3 of 3




Crewmember Administrative E-file Documentation complete: þ ( Yes )

Inflight General Manager Review:¨ (GM Only)




                                                              JB 000539
                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
EXHIBIT 3
  From:    Mark Rose mark@sheridanlawfirm.com
Subject:   Re: Karrani - Meet-And-Confer
   Date:   May 9, 2019 at 4:14 PM
     To:   Samantha Pitsch spitsch@millsmeyers.com
    Cc:    Jack Sheridan jack@sheridanlawfirm.com, Alea Carr alea@sheridanlawfirm.com, Jamie Wipf Jamie@sheridanlawfirm.com,
           Caryn Jorgensen cjorgensen@millsmeyers.com, John Fetters jfetters@millsmeyers.com, Linda Wheeler
           lwheeler@millsmeyers.com, Anna Armitage aarmitage@millsmeyers.com, Paula McMillan pmcmillan@millsmeyers.com


       Samantha,

       Thank you. I believe that’s workable in terms of avoiding a motion to seal.

       Thank you for also letting us know that Defendant now agrees to un-redact the names of other JetBlue employees. We would
       appreciate if you would please provide JB 523, 530-533, 536-538, without those redactions tomorrow. It is a small volume of
       documents — 8 pages — with only a few redactions that need to be digitally undone, so it shouldn’t take long to turn around.

       As for the issue still remaining about JetBlue's continuing objection to producing other passengers’ names, email address and phone
       numbers, I believe the issue is larger than you describe it. I requested in my April 30 email and again during the meet-and-confer
       yesterday, "all other versions or forms of the complaints that exist in unredacted form; JetBlue’s responses to the
       complaints; and any incident reports or witness statements the company possesses concerning the complaints.”

       In the case of the Jeff Roberts and Fatima Wachuku complaints, we know that the copies of the complaints JetBlue originally
       produced turned out to not be the only copies on file. We learned, for example, that another version of Ms. Wachuku’s complaint
       existed that included her name and contact information, which was not the copy we were originally provided. Based on the objections
       JetBlue is maintaining with regard to producing non-party passenger names for the complaints found at JB 519-540, my
       understanding is that if you locate other versions of the complaints or other related documents, Defendant’s position remains as to
       those documents that it will not violate the passengers’ rights of privacy and will not disclose the persons’ names or contact
       information. Please correct me if I’m misunderstanding Defendant’s position.

       I say all of this to say that since we don’t yet know how many other documents exist pertaining to the newly produced Pancerman
       complaints, no one can say yet know how many passenger names are implicated by JetBlue's continuing objection.

       In any case, we appreciate your cooperation in agreeing to release the other JetBlue employee names and hope to receive those
       unredacted pages tomorrow if possible.

       Thank you,

       Mark Rose
       Sheridan Law Firm, P.S.
       705 2nd Ave., Suite 1200
       Seattle, WA 98104
       Tel: (206) 381-5949

           On May 9, 2019, at 3:37 PM, Samantha Pitsch <spitsch@millsmeyers.com> wrote:

           Mark,

           For the purposes of this mo2on to compel, JetBlue has advised that the conﬁden2al designa2on
           can be li=ed from pages JB 519-540 if:

               1. the document retains its original redac2ons;
               2. pages JB 519 and JB 522 are omiHed;
               3. the top four entries on page JB 520 and
               4. the top four entries and the last entry (from 5/16/17) on JB 521 are redacted.
           If Plain2ﬀ agrees to these addi2onal redac2ons, JetBlue will agree to li=ing the conﬁden2al
           designa2on for these pages for the purpose of the mo2on.

           Addi2onally, JetBlue has agreed to un-redact its employee names from the other customer
           complaint records. Accordingly, only one passenger name will be redacted in these records. The
           other redacted names are passenger’s family names.

           Thank you,
           Samantha

                                                                      1
Samantha
___________________________________
Samantha K. Pitsch | vCard
A5orney
Mills Meyers Swartling P.S.
1000 Second Avenue, 30th Floor | SeaHle, WA 98104
Direct: 206.812.7476 | Recep2on: 206.382.1000
spitsch@millsmeyers.com | www.millsmeyers.com

This e-mail is intended to be private. It may contain privileged or conﬁden2al
informa2on. If you are not a person for whom the e-mail was intended, please no2fy me
immediately and then permanently delete the e-mail, including any aHachments, without
copying or forwarding it.

From: Mark Rose <mark@sheridanlawﬁrm.com>
Sent: Thursday, May 9, 2019 12:52 PM
To: Samantha Pitsch <spitsch@millsmeyers.com>
Cc: Jack Sheridan <jack@sheridanlawﬁrm.com>; Alea Carr <alea@sheridanlawﬁrm.com>; Jamie
Wipf <Jamie@sheridanlawﬁrm.com>; Caryn Jorgensen <cjorgensen@millsmeyers.com>; John
FeHers <jfeHers@millsmeyers.com>; Linda Wheeler <lwheeler@millsmeyers.com>; Anna
Armitage <aarmitage@millsmeyers.com>; Paula McMillan <pmcmillan@millsmeyers.com>
Subject: Re: Karrani - Meet-And-Confer

Samantha,
Thank you for the response. As I read your email I can understand where the confusion stems
from.

Yes, we’re seeking to have JetBlue remove the redac2ons from the other passenger complaints.
I understand from the ﬁrst sentence in your email below that JetBlue is not amenable to that,
owing to concerns about non-party passenger and JetBlue employee privacy.

Separately, for purposes of mo2on prac2ce, we need to share with the Court the redacted
version of the other passenger complaints produced to date. For that reason, we’re asking if
JetBlue will agree to remove the Conﬁden2al designa2ons as to the redacted versions of the
other passenger complaint pages. Otherwise, we’ll have to ﬁle another mo2on to seal to get
the Conﬁden2al stamped documents before the Court, which seems unnecessary given that all
of the passenger and other employee names have already been redacted.

If you’d like us to redact addi2onal por2ons of JB 519-540 for purposes of ﬁling (using a
dis2nguishing “Redacted by Plain2ﬀ” redac2on box), that is an op2on, depending on what else
you’d want redacted to waive the Conﬁden2al designa2ons. For example, we could agree to
redact the entries at JB 519 (dated 5/8/19 and 6/3/19) and also redact the next four entries on
the next page JB 520 — which aren’t relevant to a mo2on seeking to compel disclosure of
unredacted complaints. The same with respect to the top four entries on JB 521; and we can
omit JB 522 altogether if you like. Beyond that, I think we need the Court to see the complaint
records in the form produced to us in discovery.


                                           2
Does that clarify what we’re seeking? I’m free to chat by phone this a=ernoon if you wish to
discuss further.

Thanks,

Mark Rose
Sheridan Law Firm, P.S.
705 2nd Ave., Suite 1200
SeaHle, WA 98104
Tel: (206) 381-5949



      On May 9, 2019, at 12:10 PM, Samantha Pitsch <spitsch@millsmeyers.com>
      wrote:

      Mark,

      JetBlue has advised that it will not change its previously discussed posi2on on non-
      party passenger and JetBlue employee informa2on contained in the unrelated
      passenger complaints (JB 000523-000540).

      In regard to conﬁden2al designa2on vs. redac2ons – I think there is some
      confusion as to what is being requested. Just to clarify, here is my understanding of
      Plain2ﬀ’s request:

              Remove Conﬁden2al Designa2ons (keep redacted)

                   JB 1 (Captain’s Incident Report)
                   JB 3 (crew member Pancerman’s incident report)

              Remove redac2ons (keep conﬁden2al designa2on)
                   JB 000519-000540 (other passenger complaints)
                   JB 449 (Pancerman’s ra2ngs as job candidate);
                   JB 451 (name of JetBlue employee who recommended Ms.
                   Pancerman for hire);
                   JB 453 (Ms. Pancerman’s rate of pay);
                   JB 454 (name of hiring oﬃcial);
                   JB 521 (name of complainant);
                   JB 523 (name of ﬂight aHendant who is witness to facts referenced in
                   complaint);
                   JB 530-31 (name of ﬂight aHendant and captain who are witnesses to
                   facts referenced in complaint; name of complainant; complainant's
                   email address; unknown what else is redacted on pages);
                   JB 532-33 (name of ﬂight aHendant and captain who are witnesses to
                   facts referenced in complaint; name of complainant; complainant's
                   email address and phone number; unknown what else is redacted on
                   pages);
                   JB 536 (names of ﬂight aHendants who are witnesses to facts

                                           3
            JB 536 (names of ﬂight aHendants who are witnesses to facts
            referenced in complaint);
            JB 537-38 (names of ﬂight aHendants who are witnesses to facts
            referenced in complaint)
Can you please clarify what you are reques2ng so that we can respond?

Thank you,
Samantha
___________________________________
Samantha K. Pitsch | vCard
A5orney
Mills Meyers Swartling P.S.
1000 Second Avenue, 30th Floor | SeaHle, WA 98104
Direct: 206.812.7476 | Recep2on: 206.382.1000
spitsch@millsmeyers.com | www.millsmeyers.com

This e-mail is intended to be private. It may contain privileged or conﬁden2al
informa2on. If you are not a person for whom the e-mail was intended,
please no2fy me immediately and then permanently delete the e-mail,
including any aHachments, without copying or forwarding it.

From: Mark Rose <mark@sheridanlawﬁrm.com>
Sent: Wednesday, May 8, 2019 5:15 PM
To: Samantha Pitsch <spitsch@millsmeyers.com>
Cc: Jack Sheridan <jack@sheridanlawﬁrm.com>; Alea Carr
<alea@sheridanlawﬁrm.com>; Jamie Wipf <Jamie@sheridanlawﬁrm.com>; Caryn
Jorgensen <cjorgensen@millsmeyers.com>; John FeHers
<jfeHers@millsmeyers.com>; Linda Wheeler <lwheeler@millsmeyers.com>; Anna
Armitage <aarmitage@millsmeyers.com>; Paula McMillan
<pmcmillan@millsmeyers.com>
Subject: Re: Karrani - Meet-And-Confer

Samantha,

Please let us know if JetBlue decides to reverse course in its opposi2on to
disclosing third party passenger names and contact informa2on no later than the
close of business tomorrow. We asked JetBlue to produce the unredacted
complaints on the morning of April 30, just hours a=er we received the complaints
in redacted form the night before.

We gave your oﬃce one week to confer with your corporate client and to come to
a decision on whether Defendant would agree to produce the other complaints
against Ms. Pancerman in unredacted form. Yesterday, a week a=er I sent the
email asking JetBlue to produce the unredacted complaints, or to meet-and-confer
on the issue, you responded that JetBlue wouldn't agree to produce the
unredacted complaints, sta2ng unambiguously:


                                    4
      If these passengers wanted their informa2on regarding these events to be
      made public, they could have pursued li2ga2on. … JetBlue con2nues to
      assert the privacy rights and interests of the other passengers. The
      circumstances of Mr. Karrani’s claim do not jus2fy intrusion on the privacy
      of these non-par2es.

During our subsequent meet-and-confer yesterday a=ernoon, Caryn con2nued to
object to the requested produc2on based on the privacy rights of non-party
passengers and JetBlue employees, and added that the disclosure of other
passengers’ names and contact informa2on was not “propor2onal” to the needs
of the case. This was reiterated in your notes of the meet-and-confer below.



Thus, all of the statements by Defendant to date have been clear that JetBlue has
no inten2on of disclosing the other complainants' names or un-redacted copies of
their complaints. There is no need for us to wait another week only to be told that
JetBlue’s posi2on remains unchanged. As I said yesterday and in one of my emails
last week, the deadline for discovery mo2ons passed long ago (March 29), so 2me
is of the essence. As you know, we could not have 2mely raised this issue with the
Court, as we were in the dark about the existence of the other complaints against
Ms. Pancerman un2l we received the redacted complaints from JetBlue on April
29. To avoid further prejudice to our client, we'll need to ﬁle a mo2on this week
seeking the produc2on of the unredacted copies of the other Passenger
complaints.

Also, I want to make sure things don’t get confused by your summary below. The
ﬁrst bullet point is not accurate. My email before the meet-and-confer yesterday
asked JetBlue to agree to drop the “Conﬁden)al” designa2ons as to JB 1, JB 3, and
JB 519-540, so that the Protec2ve Order won't apply to those documents and we
can ﬁle them in the Court ﬁle without sealing. That’s a diﬀerent issue from the
ques2on of redac2ons. (JB 1 has no redac2ons, but remains subject to the
protec2ve order. The other pages are redacted, but that’s why you should agree to
drop the Conﬁden2al designa2ons ).

While I did send you a list of documents from Ms. Pancerman's personnel ﬁle last
night to consider unredac2ng, the only thing new there that you haven’t already
presented to your client are:

      JB 449 (Pancerman’s ra2ngs as job candidate);
      JB 451 (name of JetBlue employee who recommended Ms. Pancerman for
      hire);
      JB 453 (Ms. Pancerman’s rate of pay);
      JB 454 (name of hiring oﬃcial);

We don’t require an immediate answer about whether JetBlue is going to

                                     5
We don’t require an immediate answer about whether JetBlue is going to
unredact these entries, but please tell us by tomorrow if the company is changing
its mind and plans to produce unredacted copies of the other passenger
complaints against Ms. Pancerman. Defendant’s had plenty of 2me to consider this
ques2on and has thus far declined to agree based on concerns about privacy and
propor2onality, as we discussed yesterday.

Thank you,

Mark Rose
Sheridan Law Firm, P.S.
705 2nd Ave., Suite 1200
SeaHle, WA 98104
Tel: (206) 381-5949




      On May 8, 2019, at 2:58 PM, Samantha Pitsch
      <spitsch@millsmeyers.com> wrote:

      Mark,

      Below is my summary of what we discussed in the meet and
      confer. In addi2on to this summary, I have interlineated
      addi2onal comments below.
            Removing redac2ons – we will confer with JetBlue
            regarding whether JetBlue will agree to remove the
            redac2ons from:
                   JB 1 (Capt.’s incident report regarding Mr. Karrani’s
                   ﬂight);
                   JB 3 (Ms. Pancerman’s incident report regarding Mr.
                   Karrani’s ﬂight, as previously redacted by JetBlue);
                   JB 519-540 (recently disclosed complaints about Ms.
                   Pancerman, as previously redacted by JetBlue)
                          Plain2ﬀ’s Counsel will review JetBlue’s
                          privilege log to speciﬁcally note which items to
                          un-redact
            Jeﬀ Roberts’ complaint – we will confer with JetBlue
            regarding whether the highligh2ng of the dates in JB
            000615–000616 is something that JetBlue added or if that
            is how the email would look in its original format.
            Wachuku complaint – JetBlue will search for any addi2onal
            records related to Ms. Wachuku’s BUR-JFK ﬂight. In
            addi2on, JetBlue is working to determine if any currently-
            employed supervisory personnel recall speaking with crew
            member Pancerman regarding this complaint. If JetBlue
            iden2ﬁes any personnel who recall discussing this incident,
            we will disclose that person’s name.
            Crew member Pancerman Personnel File
                                    6
      Crew member Pancerman Personnel File
           JetBlue is currently looking into whether there are
           missing entries in Pancerman’s personnel ﬁle as
           there are no performance entries a=er 5/16/17.
           We will follow up with JetBlue regarding
           documenta2on showing Ms. Pancerman’s training
           history.
      DOT guidance
           We will follow up with JetBlue regarding whether
           there were any emails or records rela2ng to the
           released DOT guidance.
      Produced complaints
           We will follow up with JetBlue regarding searching
           for any other documents related to the complaints
           found in Pancerman’s personnel ﬁle.

Addi2onally, aHached is a corrected supplemental report from Paula
Gaudet.

Thank you,
Samantha
___________________________________
Samantha K. Pitsch | vCard
A5orney
Mills Meyers Swartling P.S.
1000 Second Avenue, 30th Floor | SeaHle, WA 98104
Direct: 206.812.7476 | Recep2on: 206.382.1000
spitsch@millsmeyers.com | www.millsmeyers.com

This e-mail is intended to be private. It may contain privileged or
conﬁden2al informa2on. If you are not a person for whom the e-
mail was intended, please no2fy me immediately and then
permanently delete the e-mail, including any aHachments,
without copying or forwarding it.

From: Mark Rose <mark@sheridanlawﬁrm.com>
Sent: Tuesday, May 7, 2019 3:55 PM
To: Caryn Jorgensen <cjorgensen@millsmeyers.com>; John FeHers
<jfeHers@millsmeyers.com>; Samantha Pitsch
<spitsch@millsmeyers.com>
Cc: Jack Sheridan <jack@sheridanlawﬁrm.com>; Alea Carr
<alea@sheridanlawﬁrm.com>; Jamie Wipf
<Jamie@sheridanlawﬁrm.com>
Subject: Re: Karrani - Meet-And-Confer

Caryn,
Thanks for making 2me to chat today before you head across the
Atlan2c. I have noted my take-ways from today’s conversa2on in red

                             7
Atlan2c. I have noted my take-ways from today’s conversa2on in red
below. If you or your team have anything to add, please chime in.

Thanks again,
- Mark

Mark Rose
Sheridan Law Firm, P.S.
705 2nd Ave., Suite 1200
SeaHle, WA 98104
Tel: (206) 381-5949




      On May 6, 2019, at 11:43 PM, Mark Rose
      <mark@sheridanlawﬁrm.com> wrote:

      Counsel,

      It has been one week since I wrote reques2ng to meet-
      and-confer if Defendant would not agree to our
      requests for supplementa2on. I've not received any
      substan2ve response to our requests. Let’s chat at 11:00
      a.m. tomorrow (Tues.). If that 2me won't work, please
      let me know what 2me you are available tomorrow to
      talk.

      For ease of reference, here is a list of the issues I’ve
      previously wriHen to you about, which we need to
      discuss:

      From email dated 4/30:

             Will Defendant produce Ms. Pancernman’s
             personnel ﬁle without redacMons? Redac2ons
             made based on “privacy” do not comply with the
             civil rules, as they are not based on a recognized
             privilege. Moreover, there is already a protec2ve
             order in place to ensure that private and personal
             informa2on is treated accordingly.

I agreed to mark-up the privilege log to highlight speciﬁc pages we
wish to see un-redacted. I men2oned that we’d like to obtain, for
example, the names of passengers, coworkers and other witnesses
whose names have been redacted. We are not seeking to obtain
disclosure of any Social Security Numbers, but do want contact
informa2on of witnesses where that’s been redacted. You said that
                               8
informa2on of witnesses where that’s been redacted. You said that
you believe the disclosure of third party witness names implicates an
issue of “propor2onality,” although the redac2on of names is more
burdensome for JetBlue than disclosing the informa2on.

The objec2on we discussed with regard to redac2ons was JetBlue
employees’ and passengers’ reasonable expecta2ons of privacy. The
individuals’ whose names plain2ﬀ seeks have no rela2onship to the
underlying event. The propor2onality argument relates not to the
burden of redac2ng (which already has been done), but to the
imposi2on on non-party passenger and employee reasonable privacy
interests as the other incidents are remote and dis2nct and, with
regard to passengers, JetBlue produced li2gated claims – those
passengers li2ga2ng against JetBlue reasonably waived any interest
they may have in keeping their informa2on private. The other non-
par2es have not. Nonetheless, we will review the marked-up
privilege log with JetBlue and make a determina2on on any further
revisions to the produc2on.

             Will Defendant supplement its answer to
             Interrogatory No. 7 and the related RFP 13?
             We’ve asked JetBlue to provide all of the
             requested informa2on and documenta2on it
             possesses about the 7 complaints against Ms.
             Pancerman that were just produced to s on 4/29,
             including all other versions or forms of the
             complaints that exist in unredacted form;
             JetBlue’s responses to the complaints; and any
             incident reports or witness statements the
             company possesses concerning the complaints.
             What we were provided on 4/29 has all of the
             complainants’ names and contact informa2on
             redacted, which again does not comply with the
             rules.

You will ask JetBlue whether any further documenta2on exists (such
as that described above) with regard to the new complaints we
received as part of Ms. Pancerman’s personnel ﬁle. I said this
required in order to have a complete answer to Interrogatory No. 7
and RFP 13, and we then debated whether the new complaints were
actually called for by the language of Interrogatory No. 7. You said
that Jack had previously agreed to narrow the scope of the request to
complaints alleging discrimina2on. I said that that limita2on related
to Interrogatory No. 2 and noted that JetBlue’s original answer to the
discovery did not purport to limit the scope in such a way. Compare
Def.’s Answer to Interrogatory No. 2 with Def. Answer to Interrogatory
No. 7. In fact, JetBlue originally produced benign complaints
regarding passenger comfort (a “broken seat cushion”) in its original

                              9
regarding passenger comfort (a “broken seat cushion”) in its original
response to Interrogatory No. 7. See JB 417. So, for that reason, we
were surprised to ﬁnd so many complaints alleging unfair removal of
passengers, similar to Mr. Karrani’s claim here, had been withheld.
The deﬁni2on of “complaint” in the discovery requests was not
limited to discrimina2on claims, but instead includes claims of
“unfair” treatment made against Ms. Pancerman.

In response to your comment about Interrogatory No. 7: JetBlue did
not produce a “benign” complaint in its original produc2on. As noted
on JB 000418, the passenger’s descrip2on of events triggered us to
produce this complaint based on the deﬁni2on of “complaint” in the
discovery, as discussed with Jack in a prior discovery conference.
Moreover, we noted in our conference that JetBlue has produced all
of the complaints related to crew member Pancerman found in her
personnel ﬁle, regardless of the interpreta2on of the deﬁni2on of
“Complaint.”
             Will you produce documentaMon showing how
             management responded and internally resolved
             the February 2016 and January 2018 complaints
             ﬁled against Ms. Pancerman by Ms. Wachuku
             and Mr. Roberts? This informa2on was provided
             for the other complaints made against Ms.
             Pancerman but is conspicuously absent for Ms.
             Wachuku’s complaint of racial discrimina2on and
             for Mr. Roberts’ complaint about Mr. Karrani’s
             treatment.

You will conﬁrm whether any follow up took place regarding Ms.
Wachuku’s complaint that’s not documented and will provide a
wriHen answer to Interrogatory No. 7 if you ﬁnd something. I asked
for JetBlue to provide a wriHen answer either way, which you would
not agree to. You said there was no follow up regarding Mr. Roberts’
complaint, and that it never made its way to Ms. Pancerman’s
management. Again, you would not agree to provide a wriHen
answer to Interrogatory 7 about the lack of an inves2ga2on or
response to the .

 We debated whether Interrogatory No. 7 in fact seeks complaints
like Ms.

The last sentence was incomplete. See also the note above – JetBlue
is inquiring to determine if any personnel recall discussing Ms.
Wachuku’s incident with Ms. Pancerman. If JetBlue iden2ﬁes any
such personnel, it will produce that name.
             Is a page missing from the database printout in
             Ms. Pancerman’s personnel ﬁle? There are no

                             10
             Ms. Pancerman’s personnel ﬁle? There are no
             Performance entries dated a=er 5/16/2017.

You said you did not yet know the answer to this ques2on yet, as
your team had missed seeing the ques2on in my email dated 4/30.
You will get back to me once you know if there have been any
Performance entries in the personnel database over the course of the
past two years.




      From email dated 5/1:

             Has Defendant produced the “Admin/Training
             File” for Ms. Pancerman referenced at JB 522,
             and all of Ms. Pancerman’s training records?
             We've found no records among JetBlue’s
             produc2on that relate to Ms. Pancerman’s
             training.

You said that training ﬁles aren't considered part of the personnel ﬁle
at JetBlue. S2ll it was part of our discovery requests deﬁni2on of
personnel ﬁle. You have a pending ques2on to your client as to
whether there’s any documenta2on showing Ms. Pancerman’s
training history, including the linked document I cited at JB 522 of the
personnel ﬁle.




      From email dated 4/29:

             Does JetBlue possess any documents related to
             the DOT guidance documents ("Guidance for
             Airline Personnel on Nondiscrimina2on in Air
             Travel" and "Passengers' Right to Fly Free from
             Discrimina2on”)? Such records are responsive to
             Requests for Produc2on No. 10 and 23.

You said that JetBlue had no revision to training materials or
publica2ons as a result of the above-cited DOT guidance documents
being published. However, you agreed to check whether JetBlue had
any email or other records related to the “roll-out” of DOT's guidance
documents.


                              11
We agreed to follow up with JetBlue regarding any corporate
communica2ons related to the 2017 DOT Guidance. We explained
that training programs are FAA approved programs and that it is not
unusual to not see a revision to training programs as a result of non-
prescrip2ve guidance. Nonetheless, we will ask JetBlue to advise of
any communica2ons regarding the 2017 DOT Guidance.




      From email dated 4/30:

             What is the jurisdicMon and cause number for
             the Keith Maurer v. Alaska Airlines case in which
             Ms. Gaudet states she gave deposiMon
             tesMmony? Her list of cases omiHed this
             informa2on. See Elgas v. Colorado Belle
             Corp., 179 F.R.D. 296, 300 (D. Nev. 1998)
             (“The list of other cases in which the witness
             has testified as an expert should include the
             court, the names of the parties, the case
             number, and whether the testimony was by
             deposition or at trial.”); and Coleman v.
             Dydula, 190 F.R.D. 316, 317 (W.D.N.Y. 1999)
             (“list should include the name of the court, the
             names of the parties, the docket number (if
             available), and whether the testimony was
             given during a deposition or at a trial.”)

You clariﬁed that Ms. Gaudet’s supplemental report had
typographical errors that caused opinions she previously gave to be
omiHed, and that she’ll be delivering another supplemental report to
re-incorporate the opinions that were in the original report but not
the latest report. I asked if you would agree to strike Ms. Gaudet as
an expert, or to at least withdraw some of her opinions and provided
my ra2onale. You did not agree to strike her as an expert.

From email dated 5/7:

      Will you please let us know if you will remove the conﬁden2al
      designa2ons made for the following documents:
             JB 1 (Capt.’s incident report regarding Mr. Karrani’s
             ﬂight);
             JB 3 (Ms. Pancerman’s incident report regarding Mr.
             Karrani’s ﬂight, as previously redacted by JetBlue);
             JB 519-540 (recently disclosed complaints about Ms.
             Pancerman, as previously redacted by JetBlue);

                              12
You said you’ll need to confer with your corporate client and cannot
immediately this ques2on.

Yes – your request came in 20 minutes prior to our conference. As
discussed, we need no2ce and 2me to confer with our client contacts
at JetBlue. We are working through these issues with them and will
respond.

<190503 JB-Karrani Corr Supp Expert Report.pdf>




                             13
EXHIBIT 4
  From:    Mark Rose mark@sheridanlawfirm.com
Subject:   Re: Karrani v JetBlue No. 2:18-cv-01510-RSM
   Date:   April 30, 2019 at 11:43 AM
     To:   Samantha Pitsch spitsch@millsmeyers.com
    Cc:    Caryn Jorgensen cjorgensen@millsmeyers.com, John Fetters jfetters@millsmeyers.com, Linda Wheeler
           lwheeler@millsmeyers.com, Paula McMillan pmcmillan@millsmeyers.com, Anna Armitage aarmitage@millsmeyers.com,
           Jack Sheridan jack@sheridanlawfirm.com, Alea Carr alea@sheridanlawfirm.com, Jamie Wipf Jamie@sheridanlawfirm.com


       Thanks, Samantha. I appreciate the update. Please have your client respond soon so we can promptly resolve these issues and not
       have them drag on much longer. As you know, under the scheduling order discovery was to be completed yesterday (April 29). We
       timely served these requests on February 6th, making JetBlue's response to requests due on March 8th -- nearly 8 weeks ago. So,
       time is of the essence for the requested supplementation.

       Also, I'd appreciate if you would please forward JetBlue the email that I sent yesterday concerning the request for supplementation on
       its training documents responsive to RFP Nos. 10 and 23, in light of the existence of the guidance documents USDOT published in
       2017. We received supplemental production from Defendant yesterday in response to RFP Nos. 10 and 23— documents Bates-
       stamped JB 585-610 — however, those training documents pertain only to JetBlue’s treatment of its employees, as opposed to
       training on how employees should treat customers and not discriminate against passengers. So, we still need JetBlue to confirm
       whether it possesses documents related to the guidance documents that USDOT published in 2017 or any similar training materials
       regarding its duty to not discriminate against passengers.

       Thank you,

       Mark Rose
       Sheridan Law Firm, P.S.
       705 2nd Ave., Suite 1200
       Seattle, WA 98104
       Tel: (206) 381-5949

           On Apr 30, 2019, at 11:27 AM, Samantha Pitsch <spitsch@millsmeyers.com> wrote:

           Mark,

           We are forwarding your communica4on to JetBlue. Once we are able to confer with JetBlue, we
           will contact you to set up a 4me to discuss.

           Thank you,
           Samantha
           ___________________________________
           Samantha K. Pitsch | vCard
           A5orney
           Mills Meyers Swartling P.S.
           1000 Second Avenue, 30th Floor | SeaHle, WA 98104
           Direct: 206.812.7476 | Recep4on: 206.382.1000
           spitsch@millsmeyers.com | www.millsmeyers.com

           This e-mail is intended to be private. It may contain privileged or conﬁden4al
           informa4on. If you are not a person for whom the e-mail was intended, please no4fy me
           immediately and then permanently delete the e-mail, including any aHachments, without
           copying or forwarding it.

           From: Mark Rose <mark@sheridanlawﬁrm.com>
           Sent: Tuesday, April 30, 2019 9:29 AM
           To: Caryn Jorgensen <cjorgensen@millsmeyers.com>; John FeHers <jfeHers@millsmeyers.com>;
           Samantha Pitsch <spitsch@millsmeyers.com>
           Cc: Linda Wheeler <lwheeler@millsmeyers.com>; Paula McMillan
           <pmcmillan@millsmeyers.com>; Anna Armitage <aarmitage@millsmeyers.com>; Jack Sheridan

                                                                     1
<pmcmillan@millsmeyers.com>; Anna Armitage <aarmitage@millsmeyers.com>; Jack Sheridan
<jack@sheridanlawﬁrm.com>; Alea Carr <alea@sheridanlawﬁrm.com>; Jamie Wipf
<Jamie@sheridanlawﬁrm.com>
Subject: Re: Karrani v JetBlue No. 2:18-cv-01510-RSM

Counsel,

We need to meet-and-confer on the supplemental produc4on JetBlue served yesterday. Can we chat
this a`ernoon?

In JetBlue's response to the mo4on to compel, you wrote that “Because JetBlue already produced all
available ‘Complaints,' as that term is deﬁned in Plain4ﬀ’s discovery, against crew member
Pancerman, there is no jusHﬁable need for producHon of her personnel ﬁle." Dkt. # 22 at p. 8. A`er
Defendant ﬁled its brief making that asser4on, we wrote to you about a comment made by a customer
service rep to a passenger who had complained of racial discrimina4on by Ms. Pancerman. The
customer service representa4ve told the complainant that Ms. Pancerman would be “coached.” A`er
direc4ng you to this comment, you wrote it "changed [y]our analysis regarding the discoverability of
Ms. Pancerman’s personnel ﬁle.” As a result, yesterday we received a 117-page .PDF ﬁle that is
represented to be "the employment ﬁle (not including payroll records) of crew member Pancerman.”
(The request for Ms. Pancerman’s personnel ﬁle was already the subject of Plain4ﬀ's mo4on to
compel, which remains pending before the Court.).

I am wri4ng you now to address a number of concerns we have concerning the personnel ﬁle JetBlue
produced for Ms. Pancerman.

As an ini4al maHer, I note that there are a number of documents that are highly relevant to this case
and which we expected to ﬁnd in the personnel ﬁle, but instead found to be missing:


   1. Another passenger on Mr. Karrani’s January 2018 ﬂight ﬁled a complaint about Ms. Pancerman.
      The personnel ﬁle that we received contains no reference to this complaint; and the printout
      from the personnel database that purports to summarize complaints on ﬁle against Ms.
      Pancerman also makes no reference to the complaint. See JB 519 to 521 (showing
      “Performance” documents and complaints ranging in date from 5/8/2009 to 5/16/2017). Given
      that many similar complaints are catalogued in the database, it is curious that the January 2018
      passenger complaint regarding Mr. Karrani’s removal and Ms. Pancerman's refusal to carry on
      with her shi` that day, was not similarly cataloged. Such omission from JB 521 leads us to
      believe that a page addi4onal “Performance" entries from the personnel database — showing
      events from 5/17/2017 through the present — may be missing. Please conﬁrm with JetBlue
      that no data exists in the database for Performance entries dated a`er 5/16/2017.
   2. The personnel ﬁle is also missing documenta4on showing how management resolved the
      complaint made by Mr. Karrani’s fellow passenger on the January 2018 ﬂight. For other
      complaints ﬁled by passsengers, the personnel ﬁle shows how Ms. Pancernman’s supervisors
      and managers reviewed and inves4gated each complaint made against her and came to a
      determina4on on how it should be resolved, including whether it gives rise to a “coachable”
      moment. Please produce the documenta4on showing how the complaint ﬁled regarding Mr.
      Karrani’s ﬂight was resolved by management.
   3. Similarly, the personnel ﬁle is missing documenta4on related to the racial discrimina4on
      complaint made against Ms. Pancerman in February 2016 by the witness recently deposed in
      Atlanta. The complaint is included in the database printout (JB 521), but otherwise omiHed

                                              2
       Atlanta. The complaint is included in the database printout (JB 521), but otherwise omiHed
       from the personnel ﬁle. Again, for other customer complaints, including a complaint made just
       a month before in January 2016 (JB 537-529), the personnel ﬁle shows how Ms. Pancernman’s
       supervisors and managers review and inves4gate each complaint made against her and come to
       a determina4on on how it should be resolved, including whether it gives rise to a “coachable”
       moment. We have s4ll yet to receive any documenta4on showing how management resolved
       the February 2016 racial discrimina4on complaint made by the Atlanta witness, including
       management's determina4on of whether it was a “coachable” moment. Please produce the
       documenta4on showing the racial discrimina4on complaint was resolved.

I must also note that it is now apparent that a large number of wriHen complaints ﬁled against Ms.
Pancerman had not previously been produced, despite the representa4on made to the Court that
"JetBlue already produced all available complaints.” I believe we received at least 7 new complaints
against Ms. Pancerman yesterday. The newly produced complaints are signiﬁcant, as they show that
JetBlue has known since at least January 2013 that Ms. Pancerman "has a history of removing
customers” from ﬂights. JB 530. Indeed, several of the complaints just produced relate to Ms.
Pancerman's removing customers from ﬂights under circumstances that the passengers, like Mr.
Karrani, claim were unwarranted.

Thus, it should go without saying that we must contact the other passenger who complained about
Ms. Pancerman in order determine if they ﬁt with the paHern we have observed so far, in which
persons who Ms. Pancerman has removed from ﬂights are persons of color and/or immigrants.
However, at present, we cannot conduct that inves4ga4on, as JetBlue has made redac4ons throughout
Ms. Pancerman’s personnel ﬁle, including making redac4ons to the complaints ﬁled against her. To the
extent redac4ons have been to the personnel ﬁle documents based “privacy,” they are not warranted
and do not comply with the civil rules, as they are not based on a recognized privilege. Moreover,
there is already a protec4ve order in place to ensure that private and personal informa4on is treated
accordingly.

Also, the redac4on of customer names and email addresses does not appear to have been made for
the purpose of protec4ng third party privacy, but instead appears aimed at inhibi4ng our ability to
inves4gate. One of the complaints in which the name and email address of the complainant is
redacted illustrates this point. He writes: “I have 4 friends who accomplished that ﬂight back to
January 15th [sic] and all of us ready to face any court house or arbitra4on room to tes4fy against her”
[Ms. Pancerman]. JB 531.

Please promptly produce all complaints about Ms. Pancerman without redac4ons. Please also
supplement your answer to Interrogatory No. 7 and the related RFP 13 to provide all documenta4on
that JetBlue possesses concerning the complaints just produced, including all other versions or forms
of the complaints that exist; JetBlue’s responses to the complaints; and any incident reports or witness
statements the company possesses concerning the complaints, none of which were provided
yesterday.

If JetBlue will not agree to cooperate and promptly provide this requested supplementa4on, we will be
forced to ﬁle a mo4on seeking relief from the Court and will request terms.

I’m available all day to discuss these issues. Please let know what 4me works for you.

Thank you,


                                               3
Mark Rose
Sheridan Law Firm, P.S.
705 2nd Ave., Suite 1200
SeaHle, WA 98104
Tel: (206) 381-5949



      On Apr 29, 2019, at 4:15 PM, Linda Wheeler <lwheeler@millsmeyers.com> wrote:

      AHached please ﬁnd the following documents:

      JetBlue’s Second Supplemental Responses to Plain4ﬀ’s First Interrogatories and
      Requests for Produc4on;
      JetBlue’s Responses to Plain4ﬀ’s Second Set of Interrogatories and Requests for
      Produc4on;
      JetBlue’s Veriﬁca4on Page to its First Supplemental Responses to Plain4ﬀ’s First
      Interrogatories and Requests for Produc4on (previously served; and
      Jet Blue’s Privilege Log.

      A link to the document produc4on is below. The password will follow in a separate
      e-mail.


      hHps://millsmeyers.box.com/s/llctbgx2lrpt3izkvvkow0i7yo2xqs7

      _______________________________________________
      Linda McIntosh Wheeler | vCard
      Legal Assistant/Paralegal

      Mills Meyers Swartling P.S.
      1000 Second Avenue, 30th Floor | Seattle, WA 98104
      Direct: 206.812.7474 | Reception: 206.382.1000
      lwheeler@millsmeyers.com | www.millsmeyers.com

      This e-mail is intended to be private. It may contain privileged or
      confidential information. If you are not a person for whom the e-mail was
      intended, please notify me immediately and then permanently delete the e-
      mail, including any attachments, without copying or forwarding it.

      <190429 JBlues 2nd Suppl Resp Plw 1st Discv.pdf><190429 JBlues Resp pws 2nd
      Discv.pdf><190429 JetBlue Karrani Privilege Log.pdf><Veriﬁca4on Page_First Supp
      Resp.pdf>




                                           4
EXHIBIT 5
  From: Mark Rose mark@sheridanlawfirm.com
Subject:Karrani - Meet-And-Confer
   Date:May 6, 2019 at 11:43 PM
     To:Caryn Jorgensen cjorgensen@millsmeyers.com, John Fetters jfetters@millsmeyers.com, Samantha Pitsch
        spitsch@millsmeyers.com
    Cc: Jack Sheridan jack@sheridanlawfirm.com, Alea Carr alea@sheridanlawfirm.com, Jamie Wipf Jamie@sheridanlawfirm.com


       Counsel,

       It has been one week since I wrote requesting to meet-and-confer if Defendant would not agree to our requests for supplementation.
       I've not received any substantive response to our requests. Let’s chat at 11:00 a.m. tomorrow (Tues.). If that time won't work, please
       let me know what time you are available tomorrow to talk.

       For ease of reference, here is a list of the issues I’ve previously written to you about, which we need to discuss:

       From email dated 4/30:


                  Will Defendant produce Ms. Pancernman’s personnel file without redactions? Redactions made based on “privacy” do
                  not comply with the civil rules, as they are not based on a recognized privilege. Moreover, there is already a protective order
                  in place to ensure that private and personal information is treated accordingly.



                  Will Defendant supplement its answer to Interrogatory No. 7 and the related RFP 13? We’ve asked JetBlue to provide
                  all of the requested information and documentation it possesses about the 7 complaints against Ms. Pancerman that were
                  just produced to s on 4/29, including all other versions or forms of the complaints that exist in unredacted form; JetBlue’s
                  responses to the complaints; and any incident reports or witness statements the company possesses concerning the
                  complaints. What we were provided on 4/29 has all of the complainants’ names and contact information redacted, which
                  again does not comply with the rules.



                  Will you produce documentation showing how management responded and internally resolved the February 2016
                  and January 2018 complaints filed against Ms. Pancerman by Ms. Wachuku and Mr. Roberts? This information was
                  provided for the other complaints made against Ms. Pancerman but is conspicuously absent for Ms. Wachuku’s complaint of
                  racial discrimination and for Mr. Roberts’ complaint about Mr. Karrani’s treatment.



                  Is a page missing from the database printout in Ms. Pancerman’s personnel file? There are no Performance entries
                  dated after 5/16/2017.


       From email dated 5/1:


                  Has Defendant produced the “Admin/Training File” for Ms. Pancerman referenced at JB 522, and all of Ms.
                  Pancerman’s training records? We've found no records among JetBlue’s production that relate to Ms. Pancerman’s
                  training.


       From email dated 4/29:


                  Does JetBlue possess any documents related to the DOT guidance documents ("Guidance for Airline Personnel on
                  Nondiscrimination in Air Travel" and "Passengers' Right to Fly Free from Discrimination”)? Such records are
                  responsive to Requests for Production No. 10 and 23.


       From email dated 4/30:


                  What is the jurisdiction and cause number for the Keith Maurer v. Alaska Airlines case in which Ms. Gaudet states
                  she gave deposition testimony? Her list of cases omitted this information. See Elgas v. Colorado Belle Corp., 179 F.R.D.
                  296, 300 (D. Nev. 1998) (“The list of other cases in which the witness has testified as an expert should include the court, the
                  names of the parties, the case number, and whether the testimony was by deposition or at trial.”); and Coleman v. Dydula,
                  190 F.R.D. 316, 317 (W.D.N.Y. 1999) (“list should include the name of the court, the names of the parties, the docket number
                  (if available), and whether the testimony was given during a deposition or at a trial.”)


       I look forward to speaking with you soon and to resolving these issues.

       Thank you,
Thank you,
- Mark

Mark Rose
Mark Rose
Sheridan Law Firm, P.S.
705 2nd Ave., Suite 1200
Seattle, WA 98104
Tel: (206) 381-5949
EXHIBIT 6
  From: Samantha Pitsch spitsch@millsmeyers.com
Subject:RE: Karrani v JetBlue No. 2:18-cv-01510-RSM
   Date:May 7, 2019 at 10:42 AM
     To:Mark Rose mark@sheridanlawfirm.com, Jack Sheridan jack@sheridanlawfirm.com, Alea Carr alea@sheridanlawfirm.com,
        Jamie Wipf Jamie@sheridanlawfirm.com
    Cc: Caryn Jorgensen cjorgensen@millsmeyers.com, John Fetters jfetters@millsmeyers.com, Anna Armitage
        aarmitage@millsmeyers.com, Linda Wheeler lwheeler@millsmeyers.com


       Mark,

       Please see our responses to your ques2ons in red below. Also a9ached to this e-mail is a
       supplemental report from Paula Gaudet which includes the informa2on regarding her prior
       tes2mony.

       Per your email yesterday, we are not available for a meet and confer at 11 am but we are
       available at 2:30 pm today if that 2me works for you?

       Thank you,
       Samantha
       ___________________________________
       Samantha K. Pitsch | vCard
       A5orney
       Mills Meyers Swartling P.S.
       1000 Second Avenue, 30th Floor | Sea9le, WA 98104
       Direct: 206.812.7476 | Recep2on: 206.382.1000
       spitsch@millsmeyers.com | www.millsmeyers.com

       This e-mail is intended to be private. It may contain privileged or
       conﬁden2al informa2on. If you are not a person for whom the e-mail was intended,
       please no2fy me immediately and then permanently delete the e-mail,
       including any a9achments, without copying or forwarding it.

       From: Mark Rose <mark@sheridanlawﬁrm.com>
       Sent: Tuesday, April 30, 2019 9:29 AM
       To: Caryn Jorgensen <cjorgensen@millsmeyers.com>; John Fe9ers <jfe9ers@millsmeyers.com>;
       Samantha Pitsch <spitsch@millsmeyers.com>
       Cc: Linda Wheeler <lwheeler@millsmeyers.com>; Paula McMillan
       <pmcmillan@millsmeyers.com>; Anna Armitage <aarmitage@millsmeyers.com>; Jack Sheridan
       <jack@sheridanlawﬁrm.com>; Alea Carr <alea@sheridanlawﬁrm.com>; Jamie Wipf
       <Jamie@sheridanlawﬁrm.com>
       Subject: Re: Karrani v JetBlue No. 2:18-cv-01510-RSM

       Counsel,

       We need to meet-and-confer on the supplemental produc2on JetBlue served yesterday. Can we chat this
       abernoon?

       In JetBlue's response to the mo2on to compel, you wrote that “Because JetBlue already produced all
       available ‘Complaints,' as that term is deﬁned in Plain2ﬀ’s discovery, against crew member
       Pancerman, there is no jusHﬁable need for producHon of her personnel ﬁle." Dkt. # 22 at p. 8. Aber
                                                             1
Pancerman, there is no jusHﬁable need for producHon of her personnel ﬁle." Dkt. # 22 at p. 8. Aber
Defendant ﬁled its brief making that asser2on, we wrote to you about a comment made by a customer
service rep to a passenger who had complained of racial discrimina2on by Ms. Pancerman. The
customer service representa2ve told the complainant that Ms. Pancerman would be “coached.” Aber
direc2ng you to this comment, you wrote it "changed [y]our analysis regarding the discoverability of Ms.
Pancerman’s personnel ﬁle.” As a result, yesterday we received a 117-page .PDF ﬁle that is represented
to be "the employment ﬁle (not including payroll records) of crew member Pancerman.” (The request for
Ms. Pancerman’s personnel ﬁle was already the subject of Plain2ﬀ's mo2on to compel, which remains
pending before the Court.).

I am wri2ng you now to address a number of concerns we have concerning the personnel ﬁle JetBlue
produced for Ms. Pancerman.

As an ini2al ma9er, I note that there are a number of documents that are highly relevant to this case and
which we expected to ﬁnd in the personnel ﬁle, but instead found to be missing:


   1. Another passenger on Mr. Karrani’s January 2018 ﬂight ﬁled a complaint about Ms. Pancerman.
      The personnel ﬁle that we received contains no reference to this complaint; and the printout
      from the personnel database that purports to summarize complaints on ﬁle against Ms.
      Pancerman also makes no reference to the complaint. See JB 519 to 521 (showing “Performance”
      documents and complaints ranging in date from 5/8/2009 to 5/16/2017). Given that many similar
      complaints are catalogued in the database, it is curious that the January 2018 passenger
      complaint regarding Mr. Karrani’s removal and Ms. Pancerman's refusal to carry on with her shib
      that day, was not similarly cataloged. Such omission from JB 521 leads us to believe that a page
      addi2onal “Performance" entries from the personnel database — showing events from
      5/17/2017 through the present — may be missing. Please conﬁrm with JetBlue that no data
      exists in the database for Performance entries dated aber 5/16/2017. We presume you are
      referring to the email sent by Jeﬀ Roberts to JetBlue’s Customer Commitment Team. This
      communica2on was not located in crew member Pancerman’s personnel ﬁle. JetBlue advises
      that not all customer communica2ons are logged or incorporated into crew member personnel
      ﬁles consequently, it is not out of the ordinary for this customer communica2on to not be
      included in her ﬁle.
   2. The personnel ﬁle is also missing documenta2on showing how management resolved the
      complaint made by Mr. Karrani’s fellow passenger on the January 2018 ﬂight. For other
      complaints ﬁled by passsengers, the personnel ﬁle shows how Ms. Pancernman’s supervisors and
      managers reviewed and inves2gated each complaint made against her and came to a
      determina2on on how it should be resolved, including whether it gives rise to a “coachable”
      moment. Please produce the documenta2on showing how the complaint ﬁled regarding Mr.
      Karrani’s ﬂight was resolved by management. See response to ques2on No. 1.
   3. Similarly, the personnel ﬁle is missing documenta2on related to the racial discrimina2on
      complaint made against Ms. Pancerman in February 2016 by the witness recently deposed in
      Atlanta. The complaint is included in the database printout (JB 521), but otherwise omi9ed from
      the personnel ﬁle. Again, for other customer complaints, including a complaint made just a
      month before in January 2016 (JB 537-529), the personnel ﬁle shows how Ms. Pancernman’s
      supervisors and managers review and inves2gate each complaint made against her and come to a
      determina2on on how it should be resolved, including whether it gives rise to a “coachable”
      moment. We have s2ll yet to receive any documenta2on showing how management resolved the
      February 2016 racial discrimina2on complaint made by the Atlanta witness, including

                                                2
       February 2016 racial discrimina2on complaint made by the Atlanta witness, including
       management's determina2on of whether it was a “coachable” moment. Please produce the
       documenta2on showing the racial discrimina2on complaint was resolved. As previously advised,
       JetBlue searched for and has produced the records rela2ng to Ms. Wachuku’s e-mail
       communica2ons regarding the incident with JetBlue, JB 000432–434/JB 000420-422/JB 000423-
       425/JB 000414, crew member Pancerman’s associated Incident Report, JB 000415-416, and the
       Burbank crew member’s Incident Report, JB 000426-431. JetBlue searched for but did not
       iden2fy any addi2onal documents related to this event.
I must also note that it is now apparent that a large number of wri9en complaints ﬁled against Ms.
Pancerman had not previously been produced, despite the representa2on made to the Court that
"JetBlue already produced all available complaints.” I believe we received at least 7 new complaints
against Ms. Pancerman yesterday. The newly produced complaints are signiﬁcant, as they show that
JetBlue has known since at least January 2013 that Ms. Pancerman "has a history of removing
customers” from ﬂights. JB 530. Indeed, several of the complaints just produced relate to Ms.
Pancerman's removing customers from ﬂights under circumstances that the passengers, like Mr. Karrani,
claim were unwarranted. In opposi2on to Plain2ﬀ’s Mo2on to Compel, JetBlue stated that “JetBlue
already produced all available ‘Complaints,’ as that term is deﬁned in Plain/ﬀ’s discovery.” Dkt. 22 at 8.
Plain2ﬀ’s deﬁni2on stated: “’Complain’ or ‘complained’ or ‘complaining’ or ‘complaint’ means for a
passenger to communicate to you or to a third party a concern about a JetBlue employee or
about an incident involving a JetBlue employee, which may include ac2ons or inac2ons by JetBlue
which imply unfair, discriminatory, retaliatory, or harassing treatment by you against a passenger.
This includes both oral and wri9en communica2ons received by you, directly or indirectly (i.e., a
communica2on from a government agency no2fying you of a complaint). ”’Complain’ or
‘complained’ or ‘complaining’ or ‘complaint’ also means any instance in which a member of a
ﬂight crew communicated to you or to a third party a concern about another ﬂight crew member,
which may imply unfair, discriminatory, retaliatory, or harassing treatment by you against a
passenger or against another ﬂight crew member.” Dkt. # 20-1 at 23-24 (Sheridan Decl., Ex. 3:
Plain2ﬀ’s First Set of Discovery Deﬁni2ons). The addi2onal complaints found in crew member
Pancerman’s ﬁle do not match this deﬁni2on because they do not assert that Pancerman’s
conduct was based on a discriminatory mo2ve, which is why they were not originally produced.
In any event, there were only 6 addi2onal passenger complaints located in Ms. Pancerman’s
employment ﬁle (the 7th was a compliment) and of those 6 communica2ons, only 3 involved
removals. If these passengers wanted their informa2on regarding these events to be made
public, they could have pursued li2ga2on. JetBlue already produced li2gated claims ﬁled aber
2014. Plain2ﬀ has access to those individuals who voluntarily made their incidents public.
JetBlue con2nues to assert the privacy rights and interests of the other passengers. The
circumstances of Mr. Karrani’s claim do not jus2fy intrusion on the privacy of these non-par2es.

Thus, it should go without saying that we must contact the other passenger who complained about Ms.
Pancerman in order determine if they ﬁt with the pa9ern we have observed so far, in which persons
who Ms. Pancerman has removed from ﬂights are persons of color and/or immigrants. However, at
present, we cannot conduct that inves2ga2on, as JetBlue has made redac2ons throughout Ms.
Pancerman’s personnel ﬁle, including making redac2ons to the complaints ﬁled against her. To the
extent redac2ons have been to the personnel ﬁle documents based “privacy,” they are not warranted
and do not comply with the civil rules, as they are not based on a recognized privilege. Moreover, there
is already a protec2ve order in place to ensure that private and personal informa2on is treated
accordingly.

Also, the redac2on of customer names and email addresses does not appear to have been made for the
purpose of protec2ng third party privacy, but instead appears aimed at inhibi2ng our ability to
                                                 3
purpose of protec2ng third party privacy, but instead appears aimed at inhibi2ng our ability to
inves2gate. One of the complaints in which the name and email address of the complainant is
redacted illustrates this point. He writes: “I have 4 friends who accomplished that ﬂight back to January
15th [sic] and all of us ready to face any court house or arbitra2on room to tes2fy against her” [Ms.
Pancerman]. JB 531.

Please promptly produce all complaints about Ms. Pancerman without redac2ons. Please also
supplement your answer to Interrogatory No. 7 and the related RFP 13 to provide all documenta2on
that JetBlue possesses concerning the complaints just produced, including all other versions or forms of
the complaints that exist; JetBlue’s responses to the complaints; and any incident reports or witness
statements the company possesses concerning the complaints, none of which were provided yesterday.
In the spirit of coopera2on, and despite the fact that we believe these documents to be beyond the
scope of Plain2ﬀ’s discovery, see comment regarding deﬁni2on of complaint above, JetBlue produces
the Captain’s FCIR for Flight 758 AUA-JFK on 1/15/13 as JB 000618–000619 and crew member
Pancerman’s IIR for Flight 135 JFK-PHX on 12/14/15 as JB 000620–000621.

If JetBlue will not agree to cooperate and promptly provide this requested supplementa2on, we will be
forced to ﬁle a mo2on seeking relief from the Court and will request terms.

I’m available all day to discuss these issues. Please let know what 2me works for you.

Thank you,

Mark Rose
Sheridan Law Firm, P.S.
705 2nd Ave., Suite 1200
Sea9le, WA 98104
Tel: (206) 381-5949


       On Apr 29, 2019, at 4:15 PM, Linda Wheeler <lwheeler@millsmeyers.com> wrote:

       A9ached please ﬁnd the following documents:

       JetBlue’s Second Supplemental Responses to Plain2ﬀ’s First Interrogatories and
       Requests for Produc2on;
       JetBlue’s Responses to Plain2ﬀ’s Second Set of Interrogatories and Requests for
       Produc2on;
       JetBlue’s Veriﬁca2on Page to its First Supplemental Responses to Plain2ﬀ’s First
       Interrogatories and Requests for Produc2on (previously served; and
       Jet Blue’s Privilege Log.

       A link to the document produc2on is below. The password will follow in a separate
       e-mail.


       h9ps://millsmeyers.box.com/s/llctbgx2lrpt3izkv{kow0i7yo2xqs7

       _______________________________________________

                                                 4
     _______________________________________________
     Linda McIntosh Wheeler | vCard
     Legal Assistant/Paralegal

     Mills Meyers Swartling P.S.
     1000 Second Avenue, 30th Floor | Seattle, WA 98104
     Direct: 206.812.7474 | Reception: 206.382.1000
     lwheeler@millsmeyers.com | www.millsmeyers.com

     This e-mail is intended to be private. It may contain privileged or
     confidential information. If you are not a person for whom the e-mail was
     intended, please notify me immediately and then permanently delete the e-
     mail, including any attachments, without copying or forwarding it.

     <190429 JBlues 2nd Suppl Resp Pl| 1st Discv.pdf><190429 JBlues Resp p|s 2nd
     Discv.pdf><190429 JetBlue Karrani Privilege Log.pdf><Veriﬁca2on Page_First Supp
     Resp.pdf>




     JB             JB        190503 Gaudet
00061…19.pdf   00062…21.pdf   Supp Report.pdf




                                          5
EXHIBIT 7
  From:    Samantha Pitsch spitsch@millsmeyers.com
Subject:   RE: Karrani - Meet-And-Confer
   Date:   May 9, 2019 at 12:10 PM
     To:   Mark Rose mark@sheridanlawfirm.com
    Cc:    Jack Sheridan jack@sheridanlawfirm.com, Alea Carr alea@sheridanlawfirm.com, Jamie Wipf Jamie@sheridanlawfirm.com,
           Caryn Jorgensen cjorgensen@millsmeyers.com, John Fetters jfetters@millsmeyers.com, Linda Wheeler
           lwheeler@millsmeyers.com, Anna Armitage aarmitage@millsmeyers.com, Paula McMillan pmcmillan@millsmeyers.com


       Mark,

       JetBlue has advised that it will not change its previously discussed posi9on on non-party
       passenger and JetBlue employee informa9on contained in the unrelated passenger complaints
       (JB 000523-000540).

       In regard to conﬁden9al designa9on vs. redac9ons – I think there is some confusion as to what is
       being requested. Just to clarify, here is my understanding of Plain9ﬀ’s request:
             Remove Conﬁden9al Designa9ons (keep redacted)
                   JB 1 (Captain’s Incident Report)
                   JB 3 (crew member Pancerman’s incident report)
             Remove redac9ons (keep conﬁden9al designa9on)
                   JB 000519-000540 (other passenger complaints)
                   JB 449 (Pancerman’s ra9ngs as job candidate);
                   JB 451 (name of JetBlue employee who recommended Ms. Pancerman for hire);
                   JB 453 (Ms. Pancerman’s rate of pay);
                   JB 454 (name of hiring oﬃcial);
                   JB 521 (name of complainant);
                   JB 523 (name of ﬂight aWendant who is witness to facts referenced in complaint);
                   JB 530-31 (name of ﬂight aWendant and captain who are witnesses to facts
                   referenced in complaint; name of complainant; complainant's email address;
                   unknown what else is redacted on pages);
                   JB 532-33 (name of ﬂight aWendant and captain who are witnesses to facts
                   referenced in complaint; name of complainant; complainant's email address and
                   phone number; unknown what else is redacted on pages);
                   JB 536 (names of ﬂight aWendants who are witnesses to facts referenced in
                   complaint);
                   JB 537-38 (names of ﬂight aWendants who are witnesses to facts referenced in
                   complaint)
       Can you please clarify what you are reques9ng so that we can respond?

       Thank you,
       Samantha
       ___________________________________
       Samantha K. Pitsch | vCard
       A5orney
       Mills Meyers Swartling P.S.
       1000 Second Avenue, 30th Floor | SeaWle, WA 98104
       Direct: 206.812.7476 | Recep9on: 206.382.1000
       spitsch@millsmeyers.com | www.millsmeyers.com
This e-mail is intended to be private. It may contain privileged or
conﬁden9al informa9on. If you are not a person for whom the e-mail was intended,
please no9fy me immediately and then permanently delete the e-mail,
including any aWachments, without copying or forwarding it.

From: Mark Rose <mark@sheridanlawﬁrm.com>
Sent: Wednesday, May 8, 2019 5:15 PM
To: Samantha Pitsch <spitsch@millsmeyers.com>
Cc: Jack Sheridan <jack@sheridanlawﬁrm.com>; Alea Carr <alea@sheridanlawﬁrm.com>; Jamie
Wipf <Jamie@sheridanlawﬁrm.com>; Caryn Jorgensen <cjorgensen@millsmeyers.com>; John
FeWers <jfeWers@millsmeyers.com>; Linda Wheeler <lwheeler@millsmeyers.com>; Anna
Armitage <aarmitage@millsmeyers.com>; Paula McMillan <pmcmillan@millsmeyers.com>
Subject: Re: Karrani - Meet-And-Confer

Samantha,

Please let us know if JetBlue decides to reverse course in its opposi9on to disclosing third party
passenger names and contact informa9on no later than the close of business tomorrow. We
asked JetBlue to produce the unredacted complaints on the morning of April 30, just hours aher
we received the complaints in redacted form the night before.

We gave your oﬃce one week to confer with your corporate client and to come to a decision on
whether Defendant would agree to produce the other complaints against Ms. Pancerman in
unredacted form. Yesterday, a week aher I sent the email asking JetBlue to produce the
unredacted complaints, or to meet-and-confer on the issue, you responded that JetBlue wouldn't
agree to produce the unredacted complaints, sta9ng unambiguously:

      If these passengers wanted their informa2on regarding these events to be made public,
      they could have pursued li2ga2on. … JetBlue con2nues to assert the privacy rights and
      interests of the other passengers. The circumstances of Mr. Karrani’s claim do not jus2fy
      intrusion on the privacy of these non-par2es.

During our subsequent meet-and-confer yesterday ahernoon, Caryn con9nued to object to the
requested produc9on based on the privacy rights of non-party passengers and JetBlue
employees, and added that the disclosure of other passengers’ names and contact informa9on
was not “propor9onal” to the needs of the case. This was reiterated in your notes of the meet-
and-confer below.


Thus, all of the statements by Defendant to date have been clear that JetBlue has no inten9on of
disclosing the other complainants' names or un-redacted copies of their complaints. There is no
need for us to wait another week only to be told that JetBlue’s posi9on remains unchanged. As I
said yesterday and in one of my emails last week, the deadline for discovery mo9ons passed long
ago (March 29), so 9me is of the essence. As you know, we could not have 9mely raised this issue
with the Court, as we were in the dark about the existence of the other complaints against Ms.
Pancerman un9l we received the redacted complaints from JetBlue on April 29. To avoid further
prejudice to our client, we'll need to ﬁle a mo9on this week seeking the produc9on of the
unredacted copies of the other Passenger complaints.

Also, I want to make sure things don’t get confused by your summary below. The ﬁrst bullet point
is not accurate. My email before the meet-and-confer yesterday asked JetBlue to agree to drop
the “Conﬁden)al” designa9ons as to JB 1, JB 3, and JB 519-540, so that the Protec9ve Order
won't apply to those documents and we can ﬁle them in the Court ﬁle without sealing. That’s a
diﬀerent issue from the ques9on of redac9ons. (JB 1 has no redac9ons, but remains subject to
the protec9ve order. The other pages are redacted, but that’s why you should agree to drop the
Conﬁden9al designa9ons ).

While I did send you a list of documents from Ms. Pancerman's personnel ﬁle last night to
consider unredac9ng, the only thing new there that you haven’t already presented to your client
are:

      JB 449 (Pancerman’s ra9ngs as job candidate);
      JB 451 (name of JetBlue employee who recommended Ms. Pancerman for hire);
      JB 453 (Ms. Pancerman’s rate of pay);
      JB 454 (name of hiring oﬃcial);

We don’t require an immediate answer about whether JetBlue is going to unredact these entries,
but please tell us by tomorrow if the company is changing its mind and plans to produce
unredacted copies of the other passenger complaints against Ms. Pancerman. Defendant’s had
plenty of 9me to consider this ques9on and has thus far declined to agree based on concerns
about privacy and propor9onality, as we discussed yesterday.

Thank you,

Mark Rose
Sheridan Law Firm, P.S.
705 2nd Ave., Suite 1200
SeaWle, WA 98104
Tel: (206) 381-5949



      On May 8, 2019, at 2:58 PM, Samantha Pitsch <spitsch@millsmeyers.com> wrote:

      Mark,

      Below is my summary of what we discussed in the meet and confer. In
      addi9on to this summary, I have interlineated addi9onal comments below.
           Removing redac9ons – we will confer with JetBlue regarding whether
           JetBlue will agree to remove the redac9ons from:
                  JB 1 (Capt.’s incident report regarding Mr. Karrani’s ﬂight);
                  JB 3 (Ms. Pancerman’s incident report regarding Mr. Karrani’s
                  ﬂight, as previously redacted by JetBlue);
             ﬂight, as previously redacted by JetBlue);
             JB 519-540 (recently disclosed complaints about Ms. Pancerman,
             as previously redacted by JetBlue)
                    Plain9ﬀ’s Counsel will review JetBlue’s privilege log to
                    speciﬁcally note which items to un-redact
      Jeﬀ Roberts’ complaint – we will confer with JetBlue regarding whether
      the highligh9ng of the dates in JB 000615–000616 is something that
      JetBlue added or if that is how the email would look in its original
      format.
      Wachuku complaint – JetBlue will search for any addi9onal records
      related to Ms. Wachuku’s BUR-JFK ﬂight. In addi9on, JetBlue is working
      to determine if any currently-employed supervisory personnel recall
      speaking with crew member Pancerman regarding this complaint. If
      JetBlue iden9ﬁes any personnel who recall discussing this incident, we
      will disclose that person’s name.
      Crew member Pancerman Personnel File
             JetBlue is currently looking into whether there are missing entries
             in Pancerman’s personnel ﬁle as there are no performance entries
             aher 5/16/17.
             We will follow up with JetBlue regarding documenta9on showing
             Ms. Pancerman’s training history.
      DOT guidance
             We will follow up with JetBlue regarding whether there were any
             emails or records rela9ng to the released DOT guidance.
      Produced complaints
             We will follow up with JetBlue regarding searching for any other
             documents related to the complaints found in Pancerman’s
             personnel ﬁle.

Addi9onally, aWached is a corrected supplemental report from Paula Gaudet.

Thank you,
Samantha
___________________________________
Samantha K. Pitsch | vCard
A5orney
Mills Meyers Swartling P.S.
1000 Second Avenue, 30th Floor | SeaWle, WA 98104
Direct: 206.812.7476 | Recep9on: 206.382.1000
spitsch@millsmeyers.com | www.millsmeyers.com

This e-mail is intended to be private. It may contain privileged or
conﬁden9al informa9on. If you are not a person for whom the e-mail was
intended, please no9fy me immediately and then permanently delete the e-
mail, including any aWachments, without copying or forwarding it.

From: Mark Rose <mark@sheridanlawﬁrm.com>
Sent: Tuesday, May 7, 2019 3:55 PM
To: Caryn Jorgensen <cjorgensen@millsmeyers.com>; John FeWers
To: Caryn Jorgensen <cjorgensen@millsmeyers.com>; John FeWers
<jfeWers@millsmeyers.com>; Samantha Pitsch <spitsch@millsmeyers.com>
Cc: Jack Sheridan <jack@sheridanlawﬁrm.com>; Alea Carr
<alea@sheridanlawﬁrm.com>; Jamie Wipf <Jamie@sheridanlawﬁrm.com>
Subject: Re: Karrani - Meet-And-Confer

Caryn,
Thanks for making 9me to chat today before you head across the Atlan9c. I have
noted my take-ways from today’s conversa9on in red below. If you or your team
have anything to add, please chime in.

Thanks again,
- Mark

Mark Rose
Sheridan Law Firm, P.S.
705 2nd Ave., Suite 1200
SeaWle, WA 98104
Tel: (206) 381-5949




      On May 6, 2019, at 11:43 PM, Mark Rose
      <mark@sheridanlawﬁrm.com> wrote:

      Counsel,

      It has been one week since I wrote reques9ng to meet-and-confer if
      Defendant would not agree to our requests for supplementa9on. I've
      not received any substan9ve response to our requests. Let’s chat at
      11:00 a.m. tomorrow (Tues.). If that 9me won't work, please let me
      know what 9me you are available tomorrow to talk.

      For ease of reference, here is a list of the issues I’ve previously wriWen
      to you about, which we need to discuss:

      From email dated 4/30:

             Will Defendant produce Ms. Pancernman’s personnel ﬁle
             without redacMons? Redac9ons made based on “privacy” do
             not comply with the civil rules, as they are not based on a
             recognized privilege. Moreover, there is already a protec9ve
             order in place to ensure that private and personal informa9on is
             treated accordingly.

I agreed to mark-up the privilege log to highlight speciﬁc pages we wish to see un-
redacted. I men9oned that we’d like to obtain, for example, the names of
passengers, coworkers and other witnesses whose names have been redacted. We
passengers, coworkers and other witnesses whose names have been redacted. We
are not seeking to obtain disclosure of any Social Security Numbers, but do want
contact informa9on of witnesses where that’s been redacted. You said that you
believe the disclosure of third party witness names implicates an issue
of “propor9onality,” although the redac9on of names is more burdensome for
JetBlue than disclosing the informa9on.

The objec9on we discussed with regard to redac9ons was JetBlue employees’ and
passengers’ reasonable expecta9ons of privacy. The individuals’ whose names
plain9ﬀ seeks have no rela9onship to the underlying event. The propor9onality
argument relates not to the burden of redac9ng (which already has been done), but
to the imposi9on on non-party passenger and employee reasonable privacy
interests as the other incidents are remote and dis9nct and, with regard to
passengers, JetBlue produced li9gated claims – those passengers li9ga9ng against
JetBlue reasonably waived any interest they may have in keeping their informa9on
private. The other non-par9es have not. Nonetheless, we will review the marked-
up privilege log with JetBlue and make a determina9on on any further revisions to
the produc9on.

             Will Defendant supplement its answer to Interrogatory No. 7
             and the related RFP 13? We’ve asked JetBlue to provide all of
             the requested informa9on and documenta9on it possesses
             about the 7 complaints against Ms. Pancerman that were just
             produced to s on 4/29, including all other versions or forms of
             the complaints that exist in unredacted form; JetBlue’s
             responses to the complaints; and any incident reports or
             witness statements the company possesses concerning the
             complaints. What we were provided on 4/29 has all of the
             complainants’ names and contact informa9on redacted, which
             again does not comply with the rules.

You will ask JetBlue whether any further documenta9on exists (such as that
described above) with regard to the new complaints we received as part of Ms.
Pancerman’s personnel ﬁle. I said this required in order to have a complete answer
to Interrogatory No. 7 and RFP 13, and we then debated whether the new
complaints were actually called for by the language of Interrogatory No. 7. You said
that Jack had previously agreed to narrow the scope of the request to complaints
alleging discrimina9on. I said that that limita9on related to Interrogatory No. 2 and
noted that JetBlue’s original answer to the discovery did not purport to limit the
scope in such a way. Compare Def.’s Answer to Interrogatory No. 2 with Def. Answer
to Interrogatory No. 7. In fact, JetBlue originally produced benign complaints
regarding passenger comfort (a “broken seat cushion”) in its original response to
Interrogatory No. 7. See JB 417. So, for that reason, we were surprised to ﬁnd so
many complaints alleging unfair removal of passengers, similar to Mr. Karrani’s claim
here, had been withheld. The deﬁni9on of “complaint” in the discovery requests
was not limited to discrimina9on claims, but instead includes claims of “unfair”
treatment made against Ms. Pancerman.
In response to your comment about Interrogatory No. 7: JetBlue did not produce a
“benign” complaint in its original produc9on. As noted on JB 000418, the
passenger’s descrip9on of events triggered us to produce this complaint based on
the deﬁni9on of “complaint” in the discovery, as discussed with Jack in a prior
discovery conference. Moreover, we noted in our conference that JetBlue has
produced all of the complaints related to crew member Pancerman found in her
personnel ﬁle, regardless of the interpreta9on of the deﬁni9on of “Complaint.”
             Will you produce documentaMon showing how management
             responded and internally resolved the February 2016 and
             January 2018 complaints ﬁled against Ms. Pancerman by Ms.
             Wachuku and Mr. Roberts? This informa9on was provided for
             the other complaints made against Ms. Pancerman but is
             conspicuously absent for Ms. Wachuku’s complaint of racial
             discrimina9on and for Mr. Roberts’ complaint about Mr.
             Karrani’s treatment.

You will conﬁrm whether any follow up took place regarding Ms. Wachuku’s
complaint that’s not documented and will provide a wriWen answer to Interrogatory
No. 7 if you ﬁnd something. I asked for JetBlue to provide a wriWen answer either
way, which you would not agree to. You said there was no follow up regarding Mr.
Roberts’ complaint, and that it never made its way to Ms. Pancerman’s
management. Again, you would not agree to provide a wriWen answer to
Interrogatory 7 about the lack of an inves9ga9on or response to the .

We debated whether Interrogatory No. 7 in fact seeks complaints like Ms.

The last sentence was incomplete. See also the note above – JetBlue is inquiring to
determine if any personnel recall discussing Ms. Wachuku’s incident with Ms.
Pancerman. If JetBlue iden9ﬁes any such personnel, it will produce that name.
             Is a page missing from the database printout in Ms.
             Pancerman’s personnel ﬁle? There are no Performance
             entries dated aher 5/16/2017.

You said you did not yet know the answer to this ques9on yet, as your team had
missed seeing the ques9on in my email dated 4/30. You will get back to me once
you know if there have been any Performance entries in the personnel database
over the course of the past two years.




      From email dated 5/1:

             Has Defendant produced the “Admin/Training File” for Ms.
             Pancerman referenced at JB 522, and all of Ms. Pancerman’s
             training records? We've found no records among JetBlue’s
             produc9on that relate to Ms. Pancerman’s training.
             produc9on that relate to Ms. Pancerman’s training.

You said that training ﬁles aren't considered part of the personnel ﬁle at JetBlue. S9ll
it was part of our discovery requests deﬁni9on of personnel ﬁle. You have a pending
ques9on to your client as to whether there’s any documenta9on showing Ms.
Pancerman’s training history, including the linked document I cited at JB 522 of the
personnel ﬁle.




      From email dated 4/29:

             Does JetBlue possess any documents related to the DOT
             guidance documents ("Guidance for Airline Personnel on
             Nondiscrimina2on in Air Travel" and "Passengers' Right to Fly
             Free from Discrimina2on”)? Such records are responsive to
             Requests for Produc9on No. 10 and 23.

You said that JetBlue had no revision to training materials or publica9ons as a result
of the above-cited DOT guidance documents being published. However, you agreed
to check whether JetBlue had any email or other records related to the “roll-out” of
DOT's guidance documents.

We agreed to follow up with JetBlue regarding any corporate communica9ons
related to the 2017 DOT Guidance. We explained that training programs are FAA
approved programs and that it is not unusual to not see a revision to training
programs as a result of non-prescrip9ve guidance. Nonetheless, we will ask JetBlue
to advise of any communica9ons regarding the 2017 DOT Guidance.



      From email dated 4/30:

             What is the jurisdicMon and cause number for the Keith Maurer
             v. Alaska Airlines case in which Ms. Gaudet states she gave
             deposiMon tesMmony? Her list of cases omiWed this informa9on.
             See Elgas v. Colorado Belle Corp., 179 F.R.D. 296, 300 (D.
             Nev. 1998) (“The list of other cases in which the witness
             has testified as an expert should include the court, the
             names of the parties, the case number, and whether the
             testimony was by deposition or at trial.”); and Coleman v.
             Dydula, 190 F.R.D. 316, 317 (W.D.N.Y. 1999) (“list should
             include the name of the court, the names of the parties, the
             docket number (if available), and whether the testimony
             was given during a deposition or at a trial.”)
You clariﬁed that Ms. Gaudet’s supplemental report had typographical errors that
caused opinions she previously gave to be omiWed, and that she’ll be delivering
another supplemental report to re-incorporate the opinions that were in the original
report but not the latest report. I asked if you would agree to strike Ms. Gaudet as
an expert, or to at least withdraw some of her opinions and provided my ra9onale.
 You did not agree to strike her as an expert.

From email dated 5/7:

      Will you please let us know if you will remove the conﬁden9al designa9ons
      made for the following documents:
             JB 1 (Capt.’s incident report regarding Mr. Karrani’s ﬂight);
             JB 3 (Ms. Pancerman’s incident report regarding Mr. Karrani’s ﬂight, as
             previously redacted by JetBlue);
             JB 519-540 (recently disclosed complaints about Ms. Pancerman, as
             previously redacted by JetBlue);

You said you’ll need to confer with your corporate client and cannot immediately
this ques9on.

Yes – your request came in 20 minutes prior to our conference. As discussed, we
need no9ce and 9me to confer with our client contacts at JetBlue. We are working
through these issues with them and will respond.

<190503 JB-Karrani Corr Supp Expert Report.pdf>
